Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 1 of
                                      148




                                                                              1
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 2 of
                                      148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 3 of
                                      148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 4 of
                                      148




                                 2018 CURRICULUM VITAE

                            Kenneth Kulig MD, FAACT, FACMT


      GENERAL INFORMATION

          Office Address:       Toxicology Associates, Prof. LLC
          (as of 3/24/17)       26 West Dry Creek Circle, Suite 325
                                Highlands Ranch, CO 80120


          Telephone:            720-477-2500
          (as of 3/24/17)

          FAX:                  720-598-0409
          (as of 3/24/17)

          Email:                kkmedtox@msn.com


      EDUCATION AND TRAINING

          University of Michigan                     1969-1971
          Ann Arbor, MI

          Michigan State University                 1971-1972
          East Lansing, MI                          Bachelor of Science Degree

          Wayne State University                     1974-1978
          School of Medicine                         Doctor of Medicine Degree
          Detroit, MI

          Presbyterian Medical Center                1978-1979
          Denver, CO                                 Internship, Internal Medicine




                                                                                     1
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 5 of
                                      148



          Denver General Hospital                   1979-1981
          Denver, CO                                Residency, Emergency Medicine


          Rocky Mountain Poison Center
          University of Colorado                    1981-1983
          Health Sciences Center                    Fellowship, Clinical Toxicology
          Denver General Hospital
          Denver, Colorado

      CLINICAL AND ADMINISTRATIVE EXPERIENCE

          Director, Clinical Toxicology Fellowship Program
          University of Colorado Health Sciences Center
          Denver, Colorado, 1983-1991.

          Associate Medical Director
          Rocky Mountain Poison Center
          Denver General Hospital
          Denver, Colorado, 1983-1986.

          Medical Director
          Rocky Mountain Poison Center
          Denver General Hospital
          Denver, Colorado, 1986-1991.

          Medical Director
          Rocky Mountain Drug Consultation Center
          Denver General Hospital
          Denver, Colorado, 1987-1991.

          Division Chief, Toxicology
          Department of Internal Medicine
          Denver General Hospital, 1989-1991.

          Assistant Professor
          Department of Pediatrics
          University of Colorado Health Sciences Center
          Denver, Colorado, 1983-present.

          Assistant Professor
          Department of Surgery
          (Trauma and Emergency Medicine Section)
          University of Colorado Health Sciences Center
          Denver, Colorado 1983-1992.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 6 of
                                      148



          Associate Clinical Professor
          Department of Surgery
          (Trauma and Emergency Medicine Division)
          University of Colorado Health Sciences Center
          Denver, Colorado 1992-present.

          Clinical Attending Staff
          Department of Emergency Medicine
          Denver General Hospital 1983-1986.

          Clinical Attending Staff
          Department of Emergency Medicine
          University of Colorado Health Sciences Center
          Denver, Colorado, 1986-1999

          Director, Porter Regional Toxicology Center
          Porter Memorial Hospital
          Denver, Colorado 1985-present.

          Member, Pharmacy and Therapeutics Committee
          Combined Medical Staff, Porter and Swedish Hospitals
          1985-1987.

          Chairman, Pharmacy and Therapeutics Committee
          Porter Memorial Hospital (and Littleton Hospital 1995-2004)
          Denver, Colorado 1992-present.
                 Recipient of Safety Award from the Colorado Patient Safety
                 Coalition, 2006

          Vice-Chairman, Department of Medicine
          Porter Memorial Hospital
          Denver, Colorado 1994-1996.

          Vice-Chairman, Medical Staff Quality Improvement Committee
          Porter Memorial Hospital
          Denver, Colorado 1994-1995.

          Member, Medical Executive Committee
          Porter Adventist Hospital
          1994-present.


          Attending Physician, Emergency Department
          Porter Memorial Hospital
          Denver, Colorado
          1982-1986, and 1992-1999.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 7 of
                                      148




          Attending Physician, Emergency Department
          Littleton Hospital
          Littleton, Colorado
          1992-1999.

          Chairman, Department of Medicine
          Porter Adventist Hospital
          Denver, CO
          1996-2000

          Co-chair, Pain Team
          Porter Adventist Hospital
          2004-present

          Member, Physician Cabinet
          Porter Adventist Hospital
          Denver, CO
          2006-2010

          Chairman, Credentials Committee
          Porter Adventist Hospital
          Denver, CO
          2007-2010

          Vice President of the Medical Staff
          Porter Adventist Hospital
          Denver, CO
          2007-2010

          President of the Medical Staff
          Porter Adventist Hospital
          Denver, CO
          2010- 2012

          Member, Board of Trustees
          Porter Adventist Hospital
          2007-present

          Chair, Quality Committee,
          Board of Trustees
          Porter Adventist Hospital
          2015-present

          Co-Chair
          Clinical Excellence Group on Patient Safety
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 8 of
                                      148



           Centura Health

           Associate, Physician Leadership Academy,
           Advisory Board Academies, 2009.

      Recent Awards

            2015 JEM Top Peer Reviewer (Toxicology Section Co-editor)

            2011 5280 Magazine Top Denver Doctors

            2012 5280 Magazine Top Denver Doctors

            2014 Porter Adventist Hospital Physician of the Year

            2017 Mathew Ellenhorn Award, American College of Medical Toxicology,
                 awarded at Annual Scientific Meeting, Puerto Rico, March 30, 2017


      EDITORIAL AND PEER REVIEW EXPERIENCE

           Toxicology Section Editor, Journal of Emergency Medicine, Pergamon Press,
           1985-present.

           Editorial Board, Drug Safety (formerly Medical Toxicology: An International
           Journal of Clinical Toxicology and Adverse Drug Reaction Experiences) ADIS
           Press, Limited. 1984-2002.

           Co-editor, American Academy of Clinical Toxicology Update, 1991-1998.

           Peer Reviewer:

                                1. New England Journal of Medicine

                                2. Journal of the American Medical Association

                                3. Journal of Emergency Medicine

                                4. Annals of Emergency Medicine

                                  (selected as outstanding reviewer, 1999)

                                5. American Journal of Emergency Medicine

                                6. Drug Safety

                                7. Medical Letter

                                8. Journal of Clinical Investigation
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 9 of
                                      148




                                9. Pediatrics

                              10. Clinical Pharmacy

                              11. Journal of Toxicology/ Clinical Toxicology

                              12. Toxicology and Applied Pharmacology

                               13. Archives of Internal Medicine

                              14. Journal of Intensive Care Medicine



      MEDICAL LICENSURE

          Colorado      1979 - present

          Michigan      1980-1982 (voluntarily expired)

          Wyoming       1980-1982 (voluntarily expired)



      CERTIFICATION

          Diplomate, National Board of Medical Examiners, 1979.

          Diplomate, American Board of Emergency Medicine 1983; recertified 1993, 2004.

          Certificate of Added Qualifications, Medical Toxicology Subspecialty Board,

           (recognized by the American Board of Medical Specialties as a subspecialty of

          Emergency Medicine, Occupational Medicine, and Pediatrics), 1995, recertified in

          2006 and 2016.

          Diplomate, American Board of Medical Toxicology, 1983.

          Instructor, Advanced Cardiac Life Support, 1980

          Provider, Advanced Cardiac Life Support, recertified 2004

          Provider, Advanced Trauma Life Support, 1988

          Medical Review Officer, Medical Review Officer Certification Council,

          1993, recertified 2003, 2011, 2016



      PROFESSIONAL ASSOCIATIONS
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 10 of
                                      148




           American College of Emergency Physicians, 1978-2000

                  Member of Board of Directors, Colorado Chapter, 1984-1986.

                  Toxicology and Pharmacology Committee Member, 1985-1990.

                  Chairman, Toxicology and Pharmacology Committee, 1987-1990.

                  Liaison to the American Association of Poison Control Centers, 1988-1999

                  Elected Fellow of College in 1986; re-elected in 1994; resigned in 2000

                  Chairman and Originator, Toxicology Section, 1990-1991.



           American Association of Poison Control Centers, 1981- 2001

                  Member of Scientific Review Committee, 1982-1984, 1986-1992.

                  Member of Committee on Standards, 1983-1984.

                  Member of Operational and Development Committee, 1984-1986.

                  Member of Annual Scientific Meeting Abstract Review Committee,

                  1987- present

                  Liaison to the American College of Emergency Physicians, 1993-2000

                  Member of Board of Directors, 1991-1993.



           American Academy of Clinical Toxicology, 1982-present.

                  Member of Abstract Review Committee, 1982-present.

                  Member of Long Range Planning Committee, 1984-1986.

                  Member of Section on Acute and Intensive Care Toxicology, 1988-1993.

                  AACT/ACMT Representative to the MRO Certification Council

                      1992- 1997

                  Member of Ad hoc Committee on Position Statements, 1993- 1996.

                  Elected Fellow of the Academy, 1994

                  Member, Editorial board, AACT Update, 1993- 2000
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 11 of
                                      148




           American Board of Medical Toxicology

                  Diplomate, 1983-1995

                  Examiner, 1986-1990.

                  Member, Board of Directors, 1986-1990.

                  Examination coordinator, 1986-1989.

           American College of Medical Toxicology

                  Elected Fellow of the College, 1997

                  MSDS Subcommittee, 1997

                  Member, Practice Management Committee, 1996- present

                  Member, Nominating Committee, 1998

                  Co-chair, Public Policy Committee, 1998-2000

                  Chair, Patient Safety Subcommittee, 2001-present



           American College of Occupational and Environmental Medicine

                  Member, Environmental Medicine Committee, 1994-2000

           Rocky Mountain Academy of Occupational and Environmental Medicine

           The International Association of Forensic Toxicologists

           British Toxicology Society

           Society of Environmental Toxicology and Chemistry

           American Association for the Advancement of Science

           International Society of Environmental Epidemiology

           Society for Risk Analysis

           National Cancer Institute Information Associates Program

           New York Academy of Sciences

           Colorado Medical Society

           Denver Medical Society

          Western Pain Society
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 12 of
                                      148




      MEDICAL REVIEW OFFICER TRAINING AND EXPERIENCE

                   MRO Training Course, American College of Occupational and

                           Environmental Medicine, St. Louis, Missouri, 1991.

                   MRO Training Course, Federal Aviation Administration, Denver, CO.

                          April 24-25, 1992.

                   Laboratory Aspects of Forensic Urine Drug Testing, University of

                          Utah Center for Human Toxicology, March 10-13, 1992.

                   MRO Update, American College of Occupational and Environmental

                          Medicine, Atlanta, Georgia, April 1993.

                   Certified Medical Review Officer, Medical Review Officer Certification

                           Council, April, 1993, 2003, 2011, 2016

                   Member, Medical Review Officer Certification Council

                           Board of Directors, 1992- 1997.

                           Secretary, 1993- 1997.

                   Medical Review Officer to the Winter Park Ski Area (DOT and

                          non-DOT testing), 1991-present.

                   Backup MRO, City of Denver, 2015-present.

                   Medical Review Officer Drug and Alcohol Testing Comprehensive/

                           Fast Track Course, American College of Occupational and

                          Environmental Medicine, June 2002.



      HYPERBARIC MEDICINE TRAINING AND EXPERIENCE

      Assisted in negotiations to bring the first hyperbaric chamber to Denver, which occurred

      at Porter Memorial Hospital in 1985. A second monoplace chamber at Porter was added

      in 1986. The unit was disbanded around 2000

                   Baromedicine Emergency Physician Course.

                          August 24-25, 1983.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 13 of
                                      148




                1988 Winter Symposium on Baromedicine, Steamboat Springs, CO.

                Sponsored by Porter Memorial Hospital Department of Baromedicine.

                       Presented papers “A comparison of venous and arterial carboxy-

                       hemoglobin concentrations in patients with suspected CO

                       poisoning”, & “Suspected cyanide poisoning in smoke inhalation:

                       complications of sodium nitrite therapy”

                1989 Winter Symposium on Baromedicine, Snowmass Village, CO.

                       Sponsored by Porter Memorial Hospital Department of

                       Baromedicine.

                       Presented lecture “New antidotes in toxicology relevent to HBO”.

                       January 22-25, 1989.

                1992 Winter Symposium on Baromedicine, Breckenridge, CO.

                       Sponsored by Porter Memorial Hospital Department of

                       Baromedicine.

                       Presented paper “Cyanide and methemoglobin kinetics in smoke

                       inhalation victims treated with the cyanide antidote kit”.

                       January 15-18, 1992.

                1993 Winter Symposium on Baromedicine, Steamboat Springs, CO.

                       Sponsored by Porter Memorial Hospital Department of

                       Baromedicine. January 24-27, 1993.

                Completed Hyperbaric Medicine 1994: Third Annual Advanced Training

                      Seminar, Sponsored by Richland Memorial Hospital and The

                       University of South Carolina School of Medicine, Columbia,

                       South Carolina, March 21-23,1994.

                Attending Baromedine Staff, Porter Memorial Hospital, April 1994 to 2000.

                1999 Winter Symposium on Baromedicine, Breckenridge, CO.

                       Sponsored by Porter Adventist Hospital Department of
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 14 of
                                      148




                          Baromedicine.

                          Presented original paper “Carboxyhemoglobinemia from general

                          anesthesia” January 24-27, 1999.



      TEACHING EXPERIENCE AND CONFERENCE FACULTY

      1. 6th Annual Rocky Mountain Conference on Emergency Medicine and Nursing,

         Keystone, Colorado, January 1980.

      2. ACEP Scientific Assembly, Las Vegas, Nevada, 1980.

      3. Denver Postgraduate Institute in Emergency Medicine, Denver, Colorado, 1981.

      4. 8th Annual Rocky Mountain Conference on Emergency Medicine and Nursing,

         Keystone, Colorado, January, 1982.

      5. Denver Postgraduate Institute in Emergency Medicine, Denver, Colorado, 1982.

      6. Advanced Concepts and Practices in Emergency Nursing, Denver, Colorado, 1982.

      7. 9th Annual Rocky Mountain Conference on Emergency Medicine and Nursing,

         Keystone, Colorado, January 1983.

      8. Poisoning: A Symposium, Denver, Colorado, March 1982.

      9. Poisoning: A Symposium, Denver, Colorado, March 1983.

      10. Denver Postgraduate Institute in Emergency Medicine, Denver, Colorado.

      11. Clinical Toxicology Symposium, Tampa, Florida, March 1983.

      12. Simposio International Sobre Prediccion De La Respueta Antidepresiva.

        Madrid, Spain, April 1983.

      13. Conference Co-chairman, Poisoning Symposium: Toxicologic Problems in the

         Community, Copper Mountain, Colorado, February 1984.

      14. Advanced Concepts and Practices in Emergency Nursing, Denver, Colorado, 1983.

      15. Hyperbaric Medicine Symposium. Porter Memorial Hospital, October, 1983.

      16. Denver Postgraduate Institute in Emergency Medicine, Copper Mountain, Colorado.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 15 of
                                      148




      17. 10th Annual Rocky Mountain Regional Conference on Emergency Medicine and

         Nursing, Keystone, Colorado, 1984.

      18. Symposium on Amoxapine in Psychotic Depression, Nashville, Tennessee, June,

         1984.

      19. First Annual Emergency Symposium, Century City, California, May, 1984.

      20. Current Problems in Poisoning, Orlando, Florida, March, 1984.

      21. Emergency Medicine Symposium, Spokane, Washington, February, 1984.

      22. Clinical Toxicology Symposium, Spokane, Washington, September, 1984.

      23. Emergency Medicine Symposium, Fresno, California, November 1984.

      24. Conference Co-Chairman, Poisoning Symposium: Legal and Toxicologic Issues for

         the Clinician, Copper Mountain, Colorado, March, 1985.

      25. "Management Issues in Medical Toxicology," Orlando, Florida, April, 1985.

      26. Conjoint Conference, Spokane, Washington, April, 1985.

      27. Emergency Medicine Symposium , Coeur d'Alene, Idaho, May, 1985.

      28. "Advanced Concepts and Practices in Emergency Nursing Seminar," Denver,

         Colorado, May, 1985.

      29. Poisoning Symposium, Kalispell, Montana, June, 1985.

      30. American College of Emergency Physicians Scientific Assembly, Las Vegas,

         Nevada, September, 1985.

      31. "Practical Therapeutics: 1985. A Western Regional Symposium," Denver, Colorado,

         September , 1985.

      32. "Fourth Annual Fall Toxicology Conference," Sioux Falls, South Dakota,

          October 1985.

      33. "Poisoning: New Concepts in Toxicologic Emergencies." Mount Laurel, New Jersey,

         September, 1985.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 16 of
                                      148




      34. "Toxicology: Basic Science and Clinical Research," sponsored by The University

         Association for Emergency Medicine and The International Research Institute for

         Emergency Medicine. San Francisco, California, February, 1986.

      35. "Pitfalls and Perils of Poison Management," Eastern Idaho Regional Poison Center,

         Idaho Falls, Idaho, January, 1986.

      36. Toxicology Grand Rounds, Mt. Sinai Medical Center, Milwaukee, Wisconsin,

         January, 1986.

      37. "Emergency Medicine: Pitfalls and Perils", Sponsored by George Washington

         University Medical Center, Sun Valley, Idaho, February, 1986.

      38. "Current Advances and Controversies on Management of Poisoning," Mahoning

         Valley Poison Center, Youngstown, Ohio, March, 1986.

      39. Toxicology Symposium, Akron General Medical Center, Akron, Ohio, April, 1986.

      40. "A Symposium on Contemporary Toxicology Problems," Pittsburgh Poison Center,

         Pittsburgh, Pennsylvania, April, 1986.

      41. "Management of the Poisoned Patient," Blodgett Regional Poison Center,

         Grand Rapids, Michigan, April, 1986.

      42. Emergency Medical Technician Association of Colorado Conference, Denver,

         Colorado, April, 1986.

      43. "Changing Profiles in Clinical Toxicology," Hennepin County Medical Center,

         Minneapolis, Minnesota, May, 1986.

      44. "A Day of Toxicology," Emory University School of Medicine, Atlanta, Georgia,

         May, 1986.

      45. "Selected Topics in Emergency Medicine," Washington University School of

         Medicine, St. Louis, Missouri, June, 1986.

      46. "Inland Northwest Clinical Toxicology Symposium," Spokane Poison Center,

         Deaconess Medical Center, Spokane, Washington, June, 1986.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 17 of
                                      148




      47. Lake Coeur d'Alene Emergency Medical Conference, Idaho Committee on Trauma -

         American College of Surgeons, Idaho Chapter - American College of Emergency

         Physicians, Rural Area Model EMS System, Inc., Coeur d'Alene, Idaho, August,

         1986.

      48. HAZTECH International, Denver, Colorado, August, 1986.

      49. "Digoxin-specific Antibody Fragments," Cleveland Metro Hospital, Cleveland, Ohio,

         September, 1986.

      50. "Poisoning: New Concepts in Toxicologic Emergencies," West Jersey Health System

         Poison Treatment Center and the Section of Emergency Medicine, New Jersey Poison

         Information and Education System, Cherry Hill, New Jersey, October, 1986.

      51. "Toxicologic Emergencies," Truman Medical Center, Kansas City, Kansas, October,

         1986.

      52. Co-Chairman, "ClinTox '86, Perspectives in Toxicology," A Symposium

         Commemorating the 30th Anniversary of the Rocky Mountain Poison Center,

         Denver, Colorado, November, 1986.

      53. "The Paramedic CME Forum: Prehospital Care of the Poisoned Patient," Porter

         Memorial Hospital, The Paramedic Society of Colorado, The Emergency Medical

         Technician Association of Colorado, Denver, Colorado, December 3, 1986.

      54. Co-Chairman, "Toxicology & Toxic Torts: A Joint Medical-Legal Symposium,"

         Rocky Mountain Poison Center and the International Association of Defense

         Counsel, Breckenridge, Colorado, February, 1987.

      55. "Poisoning and Drug Overdose: Current Concepts and Controversial Issues in

         Toxicology," University Hospital of Jacksonville, Jacksonville, Florida, March, 1987.

      56. "Emergency Medicine Basic Science Seminar," Valley Medical Center, Fresno,

         California, April, 1987.

      57. "Advanced Concepts and Practices in Emergency Nursing," Postgraduate Institute in

         Emergency Medicine, Denver, Colorado, May, 1987.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 18 of
                                      148




      58. "2nd Annual Emergency Medicine Update," Sponsored by Geisinger Medical Center,

         Danville, Pennsylvania, May, 1987.

      59. "Current Approaches to the Poisoned Patient," University of South Carolina,

          Columbia, South Carolina, May, 1987.

      60. American Academy of Pediatrics Spring Session, San Francisco, California, May,

         1987.

      61. "Action through Networking," Association of Food and Drug Officials, Tulsa, OK,

         June, 1987.

      62. Colorado Environmental Health Association Conference on Injury Control and

         Consumer Product Safety, Aurora, Colorado, July, 1987.

      63. Poisoning and Drug Emergencies, Atlantic City, New Jersey, September, 1987.

      64. A Symposium: Toxicology Update, St. Louis, Missouri, October, 1987.

      65. 4th Annual "Winter Symposium on Baromedicine," sponsored by Porter Regional

         Baromedicine Center, Steamboat Springs, Colorado, February, 1988.

      66. Pediatric Surgical and Medical Emergencies Symposium, King Faisal Specialist

         Hospital and Research Centre, Kingdom of Saudi Arabia, March, 1988.

      67. Tri-Service Symposium in Emergency Medicine, Sponsored by the Office of the

         Surgeon General, ACEP, and Brooke Army Medical Center, San Antonio, Texas,

         April 4-8, 1988.

      68. Advanced Concepts and Practices in Emergency Nursing, Denver Postgraduate

         Institute in Emergency Medicine, Denver, Colorado, May, 1988.

      69. Internal Medicine Grand Rounds, University of Utah Medical School, Salt Lake City,

         Utah, May, 1988.

      70. Current Concepts in Clinical Toxicology, Massachusetts Poison Control System,

         Boston, Massachusetts, June, 1988.

      71. 38th Annual Scientific Assembly of the Montana Academy of Family Physicians,

         Fairmont Hot Springs Resort, Anaconda, Montana, June, 1988.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 19 of
                                      148




      72. Emergency Medicine Grand Rounds, Northwestern University, Chicago, Ill.,

         November, 1988.

      73. Fifth Annual "Winter Symposium on Baromedicine," sponsored by Porter Regional

         Baromedicine Center, Snowmass Village, Colorado, January, 1989.

      74. "Pesticide Poisoning," sponsored by University of California, Fresno, California,

         May, 1989.

      75. "Update: Street Drugs" Second Annual Toxicology Potpourri, Porter Memorial

         Hospital, Denver, Colorado August, 1989.

      76. "Toxicologic Emergencies", The Society for Pediatric Emergency Medicine,

         Washington D.C., September, 1989.

      77. Tenth Annual Meeting of the American College of Toxicology, Williamsburg,

         Virginia, October, 1989.

      78. Tenth Annual Pacific Northwest Toxicology Conference, sponsored by Idaho Poison

         Center, Boise, Idaho, February, 1990.

      79. "Poisoning Management, Current Trends and Issues", West Virginia Poison Center,

         March , 1990.

      80. "Emergency Medicine Update," Sponsored by Rose Medical Center, Vail, Colorado,

         March, 1990.

      81. Emergency Medicine Grand Rounds, Orlando Regional Medical Center, Orlando,

         Florida, April, 1990.

      82. "Digitalis Intoxication/Treatment", Methodist Medical Center, Dallas, Texas, May,

         1990.

      83. "Clinical Toxicology and Emergency Medicine", University of California,

         San Francisco, California, June, 1990.

      84. Advanced Concepts and Practice in Emergency Nursing, Denver Postgraduate

         Institute in Emergency Medicine, Denver, Colorado, June, 1990.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 20 of
                                      148




      85. Specialty Review in Emergency Medicine, Cook County Graduate School of

         Medicine, Chicago, Illinois, July, 1990.

      86. Emergency Medicine and Toxicology 1990, Medical University of South Carolina,

         Department of Family Medicine, Charleston, South Carolina, May 3-5, 1990.

      87. "Emergency Medicine for the Critically Ill & Injured", Orlando Regional Medical

         Center, Orlando, Florida, February, 1990.

      88. "Current Concepts in Emergency Medicine", Cook County Graduate School of

         Medicine, Chicago, Illinois, April, 1991.

      89. EMS Conference on Toxicology, Littleton Hospital, September 12, 1991.

      90. Advanced Concepts and Practices in Emergency Care, Sponsored by Denver General

         Hospital Emergency Medical Services, October 18-19, 1991.

      91. Third Annual Medicine for the Critically Ill and Injured, Orlando Regional Medical

         Center and the University of Florida College of Medicine, Walt Disney World,

         February 20-22, 1992.

      92. Colorado Society of Osteopathic Medicine 20th Midwinter Conference, Keystone,

         Colorado, February 23-28, 1992.

      93. Emergency Medical Services Conference, Porter Memorial Hospital, April 8, 1992.

      94. Visiting Professor Conference, Kern Medical Center, Bakersfield, CA, October 20,

         1992.

      95. Thirteenth Annual Practical Therapeutics: A Western Regional Symposium.

      96. Sponsored by the Rocky Mountain Drug Consultation Center, Oct. 1-2, 1992.

      97. 15th Annual Vail Emergency Medicine Conference, Sponsored by Rose Medical

         Center,   February 6-13, 1993.

      98. Pulmonary Fellows Lecture Series, Veteran's Administration Hospital, Denver, CO,

         1993- 1999.

      99. Emergency Medical Services Conference, Porter Memorial Hospital, Denver, CO.

         April 14, 1993.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 21 of
                                      148




      100. Colorado Society of Osteopathic Medicine, 20th Midwinter Conference,

           Keystone, CO February 23-28, 1992.

      101. Tox Update ‘93: A Workshop on Toxicological Emergencies, Porter Memorial

           Hospital, September 27, 1993.

      102. American Academy of Pediatrics 1994 Spring Session. Denver, CO, April 23-27,

           1994.

      103. Shaping the Future: Trends and Designs for the Resource Nurse. Denver, Colorado,

           April 27, 1994.

      104. Florida ACEP Symposium by the Sea. Clearwater, Florida, August 12-14, 1994.

      105. National Environmental Health Association Annual Educational Conference, June

           24-28, 1995.

      106. Visiting Professor Lecture Series, State University of New York at Stony Brook,

           New York, January 4, 1995.

      107. Intensive Review in Emergency Medicine. Medical University of South Carolina,

           Charleston, S.C., Sept 24-28, 1996.




      LECTURE TITLES TO PHYSICIANS

      •   Hemoptysis

      •   Epistaxis

      •   Airway Management

      •   Initial Management of the Overdose Patient

      •   Emergency Procedures (chest tubes, central lines, intubation, cutdowns)

      •   Reye's Syndrome

      •   Botulism

      •   Syncope

      •   Anticholinergic Poisoning
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 22 of
                                      148




      •   Acetaminophen Toxicity and Overdose

      •   Thermal Burns and Smoke Inhalation

      •   Acute and Chronic Salicylate Poisoning

      •   Hand Injuries

      •   Isoniazid Overdose

      •   Acute and Chronic Salicylism

      •   Black Widow Spider Bites

      •   Rattlesnake Envenomation

      •   Mercury Poisoning

      •   Methanol and Ethylene Glycol poisoning

      •   Case Studies in Toxicology

      •   Differential Diagnosis of Toxic Syndromes

      •   Phencyclidine Overdose

      •   Amphetamine Overdose

      •   Hydrocarbon Ingestion

      •   Theophylline Overdose

      •   Methemoglobinemia

      •   Lithium Overdose

      •   Selected Pediatric Ingestions

      •   Arsenic and Arsine Poisoning

      •   Cardiovascular Toxicity Related to Drug Overdose

      •   Caustics and Corrosives

      •   MAST Suit in Emergency Medicine

      •   Diabetic Emergencies

      •   Anaphylaxis

      •   Hypothermia and Frostbite

      •   Hyperthermia
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 23 of
                                      148




      •   Alcohol and Drug Abuse

      •   Prehospital Care of the Poisoned Patient

      •   Respiratory Anatomy and Physiology

      •   Pneumonia

      •   Physical Exam of the Thorax

      •   Asthma

      •   CNS Depression

      •   Near Drowning

      •   Smoke Inhalation

      •   High Altitude Pulmonary Edema

      •   Upper Airway Obstruction

      •   Toxic Inhalation

      •   Congestive Heart Failure

      •   COPD

      •   Pulmonary Embolus

      •   Blunt and Penetrating Thoracic Trauma

      •   Aspiration Pneumonitis

      •   Holiday Overdoses

      •   Carbon Monoxide Toxicity

      •   Cyanide Poisoning

      •   Hydrogen Sulfide Poisoning

      •   Pharmacology of Narcotics

      •   Pharmacology of Nonsteroidal Anti-inflammatories

      •   Mushroom Poisoning

      •   Hyperbaric Oxygen Therapy in Toxicology

      •   Evaluation of the Comatose Patient

      •   Amoxapine Toxicity
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 24 of
                                      148




      •   Phenytoin and Tricyclic Cardiotoxicity

      •   Gastric Emptying in the Emergency Department

      •   Cyclic Antidepressant Overdose

      •   Narcotic Overdose

      •   Multiple Dose Activated Charcoal

      •   Carbamazepine Overdose

      •   Cardiotoxic Overdoses

      •   Diagnosis and Management of Acute Drug Overdoses Involving Calcium Channel

          Blockers and Beta Blockers

      •   Toxicology Screens in Drug Overdose and Drug Abuse Patients

      •   Phenothiazine Overdose

      •   Treatment of Life-Threatening Digitalis Intoxication with Digoxin Antibody

          Fragments

      •   Street Drugs

      •   Cimetidine as Treatment for Acetaminophen Overdose

      •   Toxicology Update for Hyperbaric Physicians

      •   Rodenticides: Arsenic, Thallium, and the Superwarfarins.

      •   Therapeutic Drug Monitoring

      •   Obstetrical Emergencies

      •   Toxic Syndromes

      •   Urine Drug Testing in the Workplace- Federal Guidelines and the Department of

          Transportation

      •   Adverse Drug Reactions and Drug-Drug Interactions

      •   Drug Allergies – proper nomenclature

      •   Pain Management – are efficacy and safety incompatible?

      •   Street Drug abuse

      •   Binge Drinking and Substance Abuse among Adolescents and College Students
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 25 of
                                      148




      •   DUI and DWI and Driving under the influence of Alcohol and/or Drugs

      •   Spirituality in the Workplace



      ABSTRACTS


      1. Kulig K, Rumack BH, Rosen P: Clinical use of the gag reflex. Presented to the
      AAPCC/AACT/ABMT Scientific Meeting, Salt Lake City, Utah. August 1981.


      2. Kulig K, Rumack BH, Duffy JP: Cyclic antidepressants without apparent
      cardiotoxicity. Presented to the 1982 International Congress of Clinical Toxicology,
      Snowmass, Colorado, August, 1982.



      3. Kulig K, Rumack BH: International cooperation in a case of severe veratrum alkaloid

      poisoning. Presented to the 1982 International Congress of Clinical Toxicology,

      Snowmass, Colorado, August, 1982.



      4. Kulig K, Rumack BH, Rosen P, Duffy JP: Management of poisoned patients without
      gastric emptying. Presented to the 1982 International Congress of Clinical Toxicology,

      Snowmass, Colorado, August, 1982.



      5. Kulig K, Swedland S, Rumack BH, Duffy JP: Delayed toxicity after massive ingestion

      of levothyroxine. Presented to the 1982 International Congress of Clinical Toxicology,

      Snowmass, Colorado, August, 1982.



      6. Sullivan JB, Russell FE, Kulig K, et al: Quantitative comparison of horse serum skin

      test, Wyeth Crotalidae polyvalent antivenin, and a purified affinity gel column antivenin.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 26 of
                                      148




      Presented to the 1982 International Congress of Clinical Toxicology, Snowmass,

      Colorado, August, 1982.



      7. Kulig K, Bar-Or D, Cantrill SV, Rumack BH, Rosen P: Management of acutely

      poisoned patients without gastric emptying. Presented to the 1983 AACT/AAPCC/

      ABMT Annual Scientific Meeting, Boston, Massachusetts, August 6- 11, 1983.



      8. Kulig K, Bar-Or D, Rumack BH, O'Reilly S: Intravenous aminophylline overdose:

      enhanced elimination by gastrointestinal activated charcoal in experimental animals.

      Presented to the 1983 AACT/AAPCC/ABMT Annual Scientific Meeting, Boston,

      Massachusetts, August 6-11, 1983.



      9. Kulig K, Bar-Or D, Marx J, Wythe E, Rumack BH: Phenytoin as treatment for the

      cardiotoxicity of tricyclic antidepressant overdose in experimental animals. Presented to

      the 1983 AACT/AAPCC/ ABMT Annual Scientific Meeting, Boston, Massachusetts,

      August 6-11, 1983.



      10. Linden CH, Berner JM, Kulig K, Rumack BH: Acid ingestion: toxicity following

      systemic absorption. Presented to the 1983 AACT/AAPCC/ABMT Annual Scientific

      Meeting, Boston, Massachusetts, August 6-11, 1983.



      11. Reimche PR, Kulig K, Rumack BH: Hydrocarbon ingestion: early vs delayed

      respiratory symptoms. Presented to the 1983 AACT/AAPCC/ABMT Annual Scientific

      Meeting, Boston, Massachusetts, August 6-11, 1983.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 27 of
                                      148




      12 . Sawyer D, Kulig K, Rumack BH, Linden C: Lithium overdose superimposed on

      chronic therapy: lack of indication for dialysis. Presented to the 1983 AACT/AAPCC/

      ABMT Annual Scientific Meeting, Boston, Massachusetts, August 6- 11, 1983.



      13. Kulig K, Rumack BH: An in vitro model for evaluating causticity. Presented to the

      AAPCC/AACT/ABMT/CAPCC Scientific Meeting, San Diego, California, October,

      1984.



      14. Kulig K, Bar-or D, Marx J, Wythe E, Rumack BH: Phenytoin as treatment for

      tricyclic antidepressant cardiotoxicity in a canine model. Presented to the AAPCC/

      AACT/ ABMT/CAPCC Scientific Meeting, San Diego, California, October, 1984.



      15. Smolinske SC, Spiller SK, Spoerke DG, Wruk KM, Kulig KW, Rumack BH:

      Pediatric Nicotine Overdose. Presented to the AAPCC/AACT/ABMT/CAPCC Scientific

      Meeting, Kansas City, Missouri, August 1985.



      16. Smolinske SC, Golightly LK, Gelman CJR, Wruk KM, Kulig KW, et al: A

      Retrospective Analysis of Thyroid Overdose. Presented to the AAPCC/AACT/

      ABMT/CAPCC Scientific Meeting, Kansas City, Missouri, August 1985.



      17. Bronstein AC, Kulig KW, Rumack BH: Dental Mercury Amalgam Toxicity.

      Presented to the AAPCC/AACT/ABMT/CAPCC Scientific Meeting, Kansas City,

      Missouri, August 1985.



      18. Spiller SK, Wruk KM, Montanio CD, Dinerman NM, Kulig KW : Poison Center

      Disaster Management, A Strategic Plan. Presented to the AAPCC/AACT/ABMT/

      CAPCC Scientific Meeting, Kansas City, Missouri, August 1985.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 28 of
                                      148




      19. Scherger DS, Wruk KW, Kulig KW, Rumack BH: Management of

      Ethanol-Containing Cologne, Aftershave, and Perfume Ingestions. Presented to the

      AAPCC/AACT/ABMT/CAPCC Scientific Meeting, Kansas City, Missouri, August

      1985.



      20. Bronstein AC, Linden CH, Hall AH, Kulig KW, Rumack BH: Intravenous N-

      Acetylcysteine For Acute Acetaminophen Poisoning. Presented to the AAPCC/AACT/

      ABMT/CAPCC Scientific Meeting, Kansas City, Missouri, August 1985.



      21. Hall AH, Smolinske SC, Conrad FL, Wruk KM, Dwelle TL, Kulig KW: Ibuprofen

      Overdose: Results in 182 Cases. Presented to the AAPCC/AACT/ ABMT/CAPCC

      Scientific Meeting, Kansas City, Missouri, August 1985.



      22. Linden CH, Hall AH, Kulig KW, Rumack BH: Single Ingestions of Boric Acid:

      Lack of Systemic Toxicity. Presented to the AAPCC/AACT/ABMT/CAPCC Scientific

      Meeting, Kansas City, Missouri, August 1985.



      23. Hall AH, Spoerke DG, Kulig KW, Rumack BH: Assessing Mistletoe Toxicity.

      Presented to the AAPCC/AACT/ABMT/CAPCC Scientific Meeting, Kansas City,

      Missouri, August 1985.



      24. Devlin KM, Hall AH, Smolinske SC, Wruk KM, Kulig KW, Rumack BH: Toxicity

      From Long-Acting Dextromethorphan Preparations. Presented to the AAPCC/AACT/

      ABMT/CAPCC Scientific Meeting, Kansas City, Missouri, August 1985.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 29 of
                                      148




      25. Caldarola VA, Hassett JM, Hall AH, Bronstein AB, Kulig KW, Rumack BH:

      Hemorrhagic Pancreatitis Associated with Acetaminophen Overdose. Presented to the

      AAPCC/AACT/ ABMT/CAPCC Scientific Meeting, Kansas City, Missouri, August

      1985.



      26. Hall AH, Linden CH, Kulig KW, Rumack BH: Cyanide Poisoning From Laetrile:

      Role of Nitrate therapy. Presented to the AAPCC/AACT/ABMT/CAPCC Scientific

      Meeting, Kansas City, Missouri, August 1985.



      27. Wogan J, Frommer D, Kulig K, Rumack B: Multiple Dose Activated Charcoal for

      intravenous salicylate Intoxication in a Dog Model. Presented to the III World Congress

      of the World Federation of Associations of Clinical Toxicology and Poison Control

      Centres and the XII International Congress of the European Association of Poison

      Control Centres , Brussels, Belgium, August 1986.



      28. Frommer D, Kulig K, Marx J, Rumack B: Tricyclic Antidepressant Overdose

      Patients Managed in an Emergency Department Observation Unit. Presented to the III

      World Congress of the World Federation of Associations of Clinical Toxicology and

      Poison Control Centres and the XII International Congress of the European Association

      of Poison Control Centres, Brussels, Belgium, August 1986.



      29. Hall AH, Doutre WH, Ludden T, Kulig KW, Rumack BH: Nitrite/Thiosulfate

      Treated Acute Cyanide Poisoning: Estimated Kinetics After Antidote. Presented to the

      AAPCC/AACT/ ABMT/CAPCC Annual Scientific Meeting, Santa Fe, New Mexico,

      September 1986.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 30 of
                                      148




      30. Duffens KR, Bessen HA, Smilkstein MJ, Kulig KW, Rumack BH: Diflunisal

      Overdose Causing Falsely Elevated Serum Salicylate Levels. Presented to the

      AAPCC/AACT/ ABMT/CAPCC Annual Scientific Meeting, Santa Fe, New Mexico,

      September 1986.



      31. Hall AH, Mountain R, Kulig KW, Rumack BH: Methylene Chloride Poisoning

      Without Significantly Elevated Carboxyhemoglobin Levels. Presented to the

      AAPCC/AACT/ ABMT/CAPCC Annual Scientific Meeting, Santa Fe, New Mexico,

      September 1986.



      32. Smilkstein MJ, Kulig KW, Rumack BH: Nitroprusside-Induced Cyanide

      Accumulation in an Infant: Lack of Toxicity Despite Elevated Blood Cyanide Levels.

      Presented to the AAPCC/ AACT/ABMT/CAPCC Annual Scientific Meeting, Santa Fe,

      New Mexico, September 1986.



      33. Smilkstein MJ, Smolinske SC, Kulig KW, Rumack BH: MAO Inhibitor / MDMA

      Interaction: Agony After Ecstasy. Presented to the AAPCC/AACT/ABMT/CAPCC

      Annual Scientific Meeting, Santa Fe, New Mexico, September 1986.



      34. Hall AH, Smolinske SC, Kulig KW, Rumack BH: Ibuprofen Overdose: A

      Prospective Study. Presented to the AAPCC/AACT/ABMT/CAPCC Annual Scientific

      Meeting, Santa Fe, New Mexico, September 1986.



      35. Scherger DL, Wruk KM, Kulig KW, Rumack BH: A Prospective Study of Ethanol

      Containing Cologne, Perfume, and Aftershave Ingestions. Presented to the AAPCC/

      AACT/ABMT/CAPCC Annual Scientific Meeting, Santa Fe, New Mexico, September

      1986.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 31 of
                                      148




      36. Smilkstein MJ, Smolinske SC, Kulig KW, Rumack BH: Severe Hypermagnesemia

      Due to Multiple-Dose Cathartic Therapy. Presented to the AAPCC/AACT/ABMT/

      CAPCC Annual Scientific Meeting, Santa Fe, New Mexico, September 1986.



      37. Augenstein WL, Kulig KW, Rumack BH. Captopril overdose resulting in recurrent

      hypotension. Presented to the AACT/AAPCC/ABMT/CAPCC Annual Scientific

      Meeting, Vancouver, B.C., Canada September/October 1987.



      38. Augenstein WL, Kulig KW, Rumack BH. Delayed rise in serum drug levels in

      overdose patients despite multiple dose charcoal and after charcoal stools. Presented to

      the AACT/AAPCC/ ABMT/ CAPCC Annual Scientific Meeting, Vancouver, B.C.,

      Canada September/October 1987.



      39. Augenstein WL, Israel S, Kulig KW, Rumack BH. Diflunisal overdose with

      hypotension, tachycardia, and hyperventilation. Presented to the AACT/AAPCC/ABMT/

      CAPCC Annual Scientific Meeting, Vancouver, B.C., Canada September/October 1987.



      40. Augenstein WL, Spoerke DG, Hall AH, Hall PK, El Saadi MS, Riggs BS, Kulig KW,

      Rumack BH. Fluoride Ingestion in children - a review of 87 cass. Presented to the

      AACT/AAPCC/ ABMT/CAPCC Annual Scientific Meeting, Vancouver, B.C., Canada

      September/October 1987.



      41. Augenstein WL, Smolinske SC, Kulig KW, Rumack BH. Trazodone overdose and

      severe cardiac toxicity. Presented to the AACT/AAPCC/ABMT/CAPCC Annual

      Scientific Meeting, Vancouver, B.C., Canada September/October 1987.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 32 of
                                      148




      42. Augenstein WL, Kulig KW, Riggs BS, Rumack BH. Theophylline toxicity in infants

      treated for bronchiolitis or asthma. Presented to the AACT/AAPCC/ABMT/CAPCC

      Annual Scientific Meeting, Vancouver, B.C., Canada September/October 1987.



      43. Riggs BS, Honigman B, Kulig KW, Rumack BH. Methanol poisoning: a case of

      alleged product tampering. Presented to the AACT/AAPCC/ABMT/CAPCC Annual

      Scientific Meeting, Vancouver, B.C., Canada September/October 1987.



      44. Riggs BS, Smilkstein MJ, Kulig KW, et al: Rattlesnake envenomation with massive

      oropharyngeal edema following incision and suction. Presented to the AACT/AAPCC/

      ABMT/CAPCC Annual Scientific Meeting, Vancouver, B.C., Canada October 1987.



      45. Riggs BS, Hall AH, Kulig KW, Augenstein WL, El Saadi MS, Hall PK: Calcium

      channel blocker ingestion in children: a review of 18 cases. Presented to the AACT/

      AAPCC /ABMT/CAPCC Annual Scientific Meeting, Vancouver, B.C., Canada

      October 1987.



      46. Smilkstein MJ, Knapp GL, Kulig KW, Rumack BH. Acetaminophen overdose: do

      levels predict outcome? Presented to the AACT/AAPCC/ABMT/CAPCC Annual

      Scientific Meeting, Vancouver, B.C., Canada September/October 1987.



      47. Smilkstein MJ, Knapp GL, Kulig KW, Rumack BH. Acetaminophen overdose: How

      critical is the delay to N-acetylcysteine? Presented to the AACT/AAPCC/ ABMT/

      CAPCC Annual Scientific Meeting, Vancouver, B.C., Canada September/October 1987.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 33 of
                                      148




      48. Smilkstein MJ, Kulig KW, Rumack BH. Acetaminophen overdose: incidence of

      death in 11,195 cases. Presented to the AACT/AAPCC/ABMT/CAPCC Annual

      Scientific Meeting, Vancouver, B.C., Canada September/October 1987.



      49. Smilkstein MJ, Steedle D, Kulig KW, Marx JA, et al: Magnesium levels after

      magnesium- containing cathartics. Presented to the AACT/AAPCC/ABMT/CAPCC

      Annual Scientific Meeting, Vancouver, B.C., Canada September/October 1987.



      50. Vandenberg SA, Kulig KW, Spoerke DG, Hall AH, Bailie VJ, et al. Chlorambucil:

      Acidental overdose of an antineoplastic. Presented to the AACT/AAPCC/

      ABMT/CAPCC Annual Scientific Meeting, Vancouver, B.C., Canada October 1987.



      51. Kulig K. : A comparison of venous and arterial carboxyhemoglobin concentrations in

      patients with suspected CO poisoning. Presented to the 1988 Winter Symposium on

      Baromedicine, sponsored by the Porter Regional Baromedicine Center, held in Steamboat

      Springs, Colorado January 31 - February 3, 1988.



      52. Hall AH, Kulig KW, et al: Suspected cyanide poisoning in smoke inhalation:

      complications of sodium nitrite therapy. Presented to the 1988 Winter Symposium on

      Baromedicine, sponsored by the Porter Regional Baromedicine Center, held in Steamboat

      Springs, Colorado, January 31 - February 3, 1988.



      53. Augenstein WL, Sokol R, Kulig K, et al: Phosphine poisoning: a report of six cases.

      Presented to the 1988 AACT/AAPCC/ABMT/CAPCC Annual Scientific Meeting,

      Baltimore, Maryland, October 1-4, 1988.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 34 of
                                      148




      54. Spoerke DG, Vandenberg S, Smolinske S, Kulig K, et al: Eucalyptus oil: 14 cases of

      exposure. Presented to the 1988 AACT/AAPCC/ABMT/CAPCC Annual Scientific

      Meeting, Baltimore, Maryland, October 1-4, 1988.



      55. Scherger D, Wruk K, Montanio C, Heath K, Smolinske S, Kulig K, et al: Cough and

      cold preparations: a retrospective review of 280 cases. Presented to the 1988

      AACT/AAPCC/ ABMT/CAPCC Annual Scientific Meeting, Baltimore, Maryland,

      October1-4, 1988.



      56. Montanio CD, Wruk KM, Riggs BS, Kulig KW, et al: Pediatric Coumadin(R)

      ingestion: a case of toxicity despite early treatment. Presented to the 1988

      AACT/AAPCC/ABMT/CAPCC Annual Scientific Meeting, Baltimore, Maryland,

      October 1-4, 1988.



      57. Brent J, Yanover M, Kulig K, et al: Valproic acid (VPA) poisoning treated by

      hemodialysis. Presented to the 1988 AACT/AAPCC/ABMT/CAPCC Annual Scientific

      Meeting, Baltimore, Maryland, October 1-4, 1988.



      58. Brent J, Lucas M, Kulig K, et al: Untreated methanol poisoning in a six week old.

      Presented to the 1988 AACT/AAPCC/ ABMT/CAPCC Annual Scientific Meeting,

      Baltimore, Maryland, October 1-4, 1988.



      59. Riggs BS, Kulig K, Knapp G, et al: Arsenic poisoning: comparison of IV NAC vs IM

      BAL vs PO d-penicillamine. Presented to the 1988 AACT/AAPCC/ABMT/CAPCC

      Annual Scientific Meeting, Baltimore, Maryland, October 1-4, 1988.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 35 of
                                      148




      60. Riggs BS, Kulig KW, Morgan LR, et al: Intravenous N-acetylcysteine (NAC): a

      pharmacokinetic study. Presented to the 1988 AACT/AAPCC/ABMT/CAPCC Annual

      Scientific Meeting, Baltimore, Maryland, October 1-4, 1988.



      61. Augenstein WL, Bakerman P, Radetsky M, Kulig K, et al: Phenylpropanolamine

      (PPA) overdose resulting in pulmonary edema and death. Presented to the 1988 AACT/

      AAPCC/ABMT/ CAPCC Annual Scientific Meeting, Baltimore, Maryland, Oct 1-4,

      1988.



      62. Brent J, Vo N, Kulig K, et al: Isoniazid poisoning: prolonged lethargy reversed by

      pyridoxine. Presented to the 1988 AACT/AAPCC/ABMT/CAPCC Annual Scientific

      Meeting, Baltimore, Maryland, October 1-4, 1988.



      63. Augenstein WL, Kulig KW, et al: Thallium poisoning: delayed diagnosis,

      undetermined source. Presented to the 1988 AACT/ AAPCC/ABMT/CAPCC Annual

      Scientific Meeting, Baltimore, Maryland, October 1-4, 1988.



      64. Brent J, Kulig K, et al: Death by poisoning: an analysis of 70 cases. Presented to the

      1988 AACT/ AAPCC/ABMT/CAPCC Annual Scientific Meeting, Baltimore, Maryland,

      October 1-4, 1988.



      65. Brent J, Kulig KW, et al: Iatrogenic death from sorbitol and magnesium sulfate

      during treatment for salicylism. Vet Hum Toxicol 1989;31:324. Presented at the 1989

      AACT/AAPCC/ABMT/CAPCC Annual Scientific Meeting, Atlanta, Georgia, October

      12-15, 1989.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 36 of
                                      148




      66. Burkhart K, Janco N, Kulig KW, et al: Cimetidine as adjunctive treatment for

      acetaminophen overdose. Vet Hum Toxicol 1989;31:324. Presented at the 1989

      AACT/AAPCC/ABMT/ CAPCC Annual Scientific Meeting, Atlanta, Georgia, October

      12-15, 1989.



      67. Brent J, Hunt M, Kulig K, et al: Amphotericin B overdoses in infants: is there a role

      for exchange transfusions? Vet Hum Toxicology. Presented at the 1989 AACT/

      AAPCC/ ABMT/CAPCC Annual Scientific Meeting, Atlanta, Georgia, October 12-15,

      1989.



      68. Burkhart K, Weimerskirch P, Kulig K, et al: Methylene iodide poisoning. Vet Hum

      Toxicol 1989; 31:326. Presented at the 1989 AACT/AAPCC/ABMT/CAPCC Annual

      Scientific Meeting, Atlanta, Georgia, October 12-15, 1989.



      69. Kirk MA, Kulig K, et al: Methemoglobin and cyanide kinetics in smoke inhalation.

      Vet Hum Toxicol 1989;31:326. Presented at the 1989 AACT/AAPCC/ABMT/CAPCC

      Annual Scientific Meeting, Atlanta, Georgia, October 12-15, 1989.



      70. Kirk MA, Voorhees SL, Kulig KW, et al: Cyanide levels after acetonitrile exposure:

      an in vitro study. Vet Hum Toxicol 1989; 31:327. Presented at the 1989 AACT/AAPCC/

      ABMT/CAPCC Annual Scientific Meeting, Atlanta, Georgia, October 12-15, 1989.



      71. Burkhart K, Kulig K, Rumack B, Hammond K, Pearson J, Ambruso D: The rise in

      the TIBC after iron overdose. Vet Hum Toxicol 1989; 31:327. Presented at the 1989

      AACT/AAPCC/ ABMT/CAPCC Annual Scientific Meeting, Atlanta, Georgia, October

      12-15, 1989.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 37 of
                                      148




      72. Kirk MA, Kulig KW, et al: Acute aldactone overdose resulting in hyperkalemia. Vet

      Hum Toxicol 1989;31:328. Presented at the 1989 AACT/AAPCC/ABMT/CAPCC

      Annual Scientific Meeting, Atlanta, Georgia, October 12-15, 1989.



      73. Burkhart K, Kulig KW, et al: Formate and methanol levels following formalin

      ingestion. Vet Hum Toxicol 1989; 31:328. Presented at the 1989 AACT/

      AAPCC/ABMT/CAPCC Annual Scientific Meeting, Atlanta, Georgia, October 12-15,

      1989.



      74. Burkhart K, Kulig K, et al: The diagnostic utility of flumazenil (A benzodiazepine

      antagonist) in coma of unknown etiology. Vet Hum Toxicol 1989;31:329. Presented at

      the 1989 AACT/AAPCC/ABMT/CAPCC Annual Scientific Meeting, Atlanta, Georgia,

      October 12-15, 1989.



      75. Tomaszewski C, Kirk M, Bingham E, Cook R, Saltzman B, Kulig K, et al: Urine

      toxicology screens in drivers suspected of drug impairment. Vet Hum Toxicol 1990; 32:

      345, Presented at the 1990 AACT/AAPCC/ABMT/CAPCC Annual Scientific Meeting,

      Tucson, Arizona, September 14-18, 1990.



      76. Donovan JW, Gorayeb MJ, Kulig KW, et al: Adverse reactions to slow infusion of

      intravenous N- acetylcyteine. Vet Hum Toxicol 1990; 32: 347, Presented at the 1990

      AACT/AAPCC/ABMT/ CAPCC Annual Scientific Meeting, Tucson, Arizona,

      September 14-18, 1990.



      77. Donovan JW, Gorayeb MJ, Kulig KW, et al: Outcome predictors of acetaminophen

      toxicity. Vet Hum Toxicol 1990; 32: 347, Presented at the 1990 AACT/AAPCC/

      ABMT/CAPCC Annual Scientific Meeting, Tucson, Arizona, September 14-18, 1990.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 38 of
                                      148




      78. Brent J, Burkhart K, Kulig K et al: Are free radicals involved in acetaminophen

      poisoning? Vet Hum Toxicol 1990; 32: 345, Presented at the 1990 AACT/AAPCC/

      ABMT/CAPCC Annual Scientific Meeting, Tucson, Arizona, September 14-18, 1990.



      79. Tomaszewski CA, Brent J, Walthen J, Voorhees S, Kulig K, et al: Cocaine adsorption

      by activated charcoal in vitro. Vet Hum Toxicol 1990; 32: 345, Presented at the 1990

      AACT/AAPCC/ABMT/CAPCC Annual Scientific Meeting, Tucson, Arizona, September

      14-18, 1990.



      80. Tomaszewski C, Musso C, Pearson JR, Kulig K, et al: Prevention of lithium

      absorption by sodium polystyrene sulfonate in volunteers. Vet Hum Toxicol 1990; 32:

      351, Presented at the 1990 AACT/AAPCC/ABMT/CAPCC Annual Scientific Meeting,

      Tucson, Arizona, September 14-18, 1990.



      81. Burkhart K, Metcalf S, Shurnas E, O’Meara O, Brent J, Kulig K, et al: Exchange

      transfusion and multi-dose activated charcoal following vancomycin overdose. Vet Hum

      Toxicol 1990; 32: 353, Presented at the 1990 AACT/AAPCC/ABMT/CAPCC Annual

      Scientific Meeting, Tucson, Arizona, September 14-18, 1990.



      82. Brent J, Burkhart K, Sokol R, Kulig K, et al: Vitamin E administration in

      acetaminophen poisoning. Vet Hum Toxicol 1990; 32: 353, Presented at the 1990

      AACT/AAPCC/ABMT/ CAPCC Annual Scientific Meeting, Tucson, Arizona,

      September 14-18, 1990.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 39 of
                                      148




      83. Montanio CD, Wruk KM, Kulig KW, et al: Vet Hum Toxicol 1990; 32: 373,

      Presented at the 1990 AACT/AAPCC/ABMT/CAPCC Annual Scientific Meeting,

      Tucson, Arizona, September 14-18, 1990.



      84. Brent J, Slattery J, Kalhorn T, McKinney P, Phillips S, Kulig K. Production of

      acetaminophen metabolites in human acetaminophen poisoning. Vet Hum Toxicol 1991

      33:355, Presented at the 1991 AACT/AAPCC/ABMT/CAPCC Annual Scientific

      Meeting, Toronto, Canada, September 30 - October 4, 1991.



      85. Phillips S, Peterson J, Hogue K, Brent J, Kulig K, et al: Hydrofluoric acid burns from

      rust removers applied to clothing. Vet Hum Toxicol 1991 33: 35, Presented at the 1991

      AACT/ AAPCC/ABMT/CAPCC Annual Scientific Meeting, Toronto, Canada,

      September 30 - October 4, 1991.



      86. Phillips S, Brent J, Kulig K, et al: Ocular Hydrofluoric acid exposure from rust

      remover products in the home. Vet Hum Toxicol 1991 33: 358, Presented at he 1991

      AACT/AAPCC/ ABMT/CAPCC Annual Scientific Meeting, Toronto, Canada,

      September 30 - October 4, 1991.



      87. McKinney P, Brent J, Kulig K, et al: Zinc chloride soldering flux ingestion in a child.

      Vet Hum Toxicol 1991 33: 366, Presented at the 1991 AACT/AAPCC/ABMT/CAPCC

      Annual Scientific Meeting, Toronto, Canada, September 30 - October 4, 1991.



      88. Tomaszewski C, McKinney P, Phillips S, Brent J, Kulig K. Prevention of toxicity

      from oral cocaine by activated charcoal in mice. Vet Hum Toxicol 1991 33: 386,

      Presented at the 1991 AACT/AAPCC/ABMT/CAPCC Annual Scientific Meeting,

      Toronto, Canada, September 30 - October 4, 1991.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 40 of
                                      148




      89. McKinney P, Tomaszewski C, Phillips S, Brent J, Kulig K: Prevention of

      methamphetamine toxicity by activated charcoal in mice. Vet Hum Toxicol 1991 33:

      386, Presented at the 1991 AACT/AAPCC/ABMT/CAPCC Annual Scientific Meeting,

      Toronto, Canada, September 30 - October 4, 1991.



      90. Kirk M, Selden B, Kulig K: Serum N-acetylcysteine levels during hemodialysis. Vet

      Hum Toxicol 1992 34: 327, Presented at the 1992 AACT/AAPCC/ABMT/CAPCC

      Annual Scientific Meeting, Tampa, Florida, September 18-22, 1992.



      91. Phillips S, Burkhart K, Hartman P, McKinney P, Brent J, Kulig K, et al: Can dental

      fluoride exposure < 8mg/Kg be managed at home? Vet Hum Toxicol 1992 34: 334

      Presented at the 1992 AACT/AAPCC/ABMT/CAPCC Annual Scientific Meeting,

      Tampa, Florida, September 18-22, 1992.



      92. McKinney P, Phillips S, Gomez HF, Kulig K, Brent J: Acute propylene glycol

      ingestion: 2 cases. Vet Hum Toxicol 1992 34: 338, Presented at the 1992

      AAACT/AAPCC/ ABMT/ CAPCC Annual Scientific Meeting, Tampa, Florida,

      September 18-22, 1992.



      93. Burkhart K, Brent J, Kirk M, Kulig K, Baker D: Treatment of dermal HF burns with

      topical magnesium and calcium. Vet Hum Toxicol 1992 34: 344, Presented at the 1992

      AACT/AAPCC/ABMT/CAPCC Annual Scientific Meeting, Tampa, Florida,

      September 18-22, 1992.



      94. Phillips S, Heiligenstein J, Birkett M, Brent J, Kulig K: Fluoxetine v. tricyclic

      antidepressants: a prospective multicenter study of antidepressant drug overdoses. Vet
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 41 of
                                      148




      Hum Toxicol 1994; 36: 378. Presented at the North American Congress of Clinical

      Toxicology-’94 meeting, Salt Lake City, September 23-26, 1994.




      PUBLICATIONS


      1. Kulig K: Asthmatic evaluation by spirometry. J Amer College Emer Physicians 8:
      297, 1979.


      2. Kulig K, Rumack BH: Physostigmine and asystole. Ann Emerg Med 10(4): 228-
      229, 1981.


      3. Kulig K: Hydrocarbon ingestion. Current Topics in Emergency Medicine 3(4): 1-5,
      1981.


      4. Kulig K, Rumack BH, Rosen P: Gag reflex in assessing level of consciousness. Lancet
      1982; 1: 545.


      5. Kulig K, Duffy JP, Rumack BH, Mauro R, Gaylord M: Naloxone for treatment of
      clonidine overdose. J Amer Med Assoc. 247:1671, 1982.


      6. Kulig K, Rumack BH: Anticholinergic poisoning. In: Clinical Management of
      Poisoning and Drug Overdose. Haddad LM and Winchester JF, eds. Philadelphia,
      W.B. Saunders Co., 1983.


      7. Kulig K, Rumack BH: Mushroom poisoning. In: Clinical Management of Poisoning
      and Drug Overdose. Haddad LM and Winchester JF, eds. Philadelphia, W.B.
      Saunders Co., 1983.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 42 of
                                      148



      8. Kulig K, Rumack BH: Update on overdose management. Digest of Emerg Med Care.
      2(4):1-3, 1982.


      9. Kulig K, Sullivan JB, Rumack BH et al: Amoxapine overdose: Coma and seizures
      without cardiotoxic effects. J Amer Med Assoc 248:1092-1094, 1982.


      10. Kulig K, Rumack BH, Marx JA: Amoxapine and neurologic deficits. Ann Intern
      Med 97:286, 1982.


      11. Kulig K, Genta G: ENT emergencies. In: Comprehensive Review of Emergency
      Medicine. Aspen Systems Corporation, Rockville, Maryland - London, 1983.


      12. Kulig K: Laryngeal trauma. In: Comprehensive Review of Emergency Medicine.
      Aspen Systems Corporation, Rockville, Maryland - London, 1983.


      13. Kulig K, Rumack BH, Duffy JP: Possible dangers of naloxone use (reply). J Amer
      Med Assoc. 248:2973, 1982.


      14. Bar-Or D, Kulig K, Marx JA, et al: Precipitation of verapamil. Ann Intern Med
      97:619, 1982.


      15. Kulig K, Rumack BH: Toxicology and the trauma patient. In: Critical Decisions in
      Trauma. C.V. Mosby Co., publishers, 1984, pages 50-53.


      16. Kulig K, Rumack BH: Hydrocarbon ingestion. In: Toxicologic Emergencies.
      Brady/Prentice-Hall publishers, 1984, pages 229-237.


      17. Kulig K, Rumack CM, Rumack BH, Duffy JP: Disk battery ingestion: Elevated urine
      mercury levels and enema removal of battery fragments. J Amer Med Assoc 249:2502-4,
      1983.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 43 of
                                      148



      18. Barkin R, Kulig K, Rumack BH: Poisoning and overdose. In: Emergency Pediatrics,
      CV Mosby Co., R. Barkin, ed., 1984.


      19. Kulig K, Duffy JP, Linden CH, Rumack BH: Methanol, ethylene glycol and isopropyl
      alcohol toxicity. Topics in Emergency Medicine, 6(2): 14-29, 1984.


      20. Rumack BH, Kulig K: Acetaminophen overdose. In: Toxicologic Emergencies.
      Brady/Prentice-Hall publishers, 1984, pages 99-108.


      21. Linden CH, Kulig K, Rumack BH: Disulfiram. Topics in Emergency Medicine, 6(2):
      30-38, 1984.


      22. Linden CH, Kulig K, Rumack BH: Hydrocarbons. In Current Emergency Therapy,
      1984. Edlish RF and Spyker DA, editors. Appleton-Century-Crofts, Norwalk,
      Connecticut, 1984, p 744-753.


      23. Kulig K, Rumack BH: Efficacy of naloxone in clonidine poisoning. Amer J Dis
      Child; 137:807, 1983.


      24. Kulig K: Interpreting gastric emptying studies. J Emerg Med. 1:447-448,1984.


      25. Kulig K: Cyclic antidepressant overdose. J Clin Psych. 3:19-23,1985.


      26. Kulig K, Rumack BH: Amoxapine overdose. J Amer Med Assoc 251: 602-603,
      1984.


      27. Kulig K: Epistaxis, in Emergency Medicine: Concepts and Clinical Practice, C. V.
      Mosby Co., publishers, 1983.


      28. Winkler JV, Kulig K, Rumack BH: Mothball differentiation: Naphthalene from
      paradichlorobenzene. Ann Emerg Med. 14:30-32, 1985.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 44 of
                                      148




      29. Hall AH, Kulig K, Rumack BH: Acute management of common illicit drug
      intoxications. Semin Adol Med, 1(4):259-269, 1985.


      30. Kulig K, Bar-Or D, Cantrill SV, Rosen P, Rumack BH: Management of acutely
      poisoned patients without gastric emptying. Ann Emerg Med, 14:562-567, 1985.


      31. Jantsch W, Kulig K, Rumack BH: Massive copper sulfate ingestion resulting in
      hepatotoxicity. J Toxicol - Clin Toxicol, 22(6):585-588, 1985.


      32. Linden CH, Kulig K, Rumack BH: Amphetamines. Topics Emerg Med, 7(3):18-32,
      1985.


      33. Hall AH, Smolinske SG, Kulig K, Rumack BH: Guanabenz overdose. Ann Int Med,
      102:787-788, 1985.


      34. Kulig KW, Golightly LK, Rumack BH: Levothyroxine overdose associated with
      seizures in a young child. J Amer Med Assoc., 245:2109-2110, 1985.


      35. Hall AH, Kulig KW, Rumack BH: Drug-induced methaemoglobinemia. Med
      Toxicol, 1:253-260, 1986.


      36. Kulig KW: Utilization of toxicology screens. Am J Emerg Med 3:573-579, 1985.


      37. Hall AH, Spoerke DG, Bronstein AC, Kulig KW, Rumack BH: Human ivermectin
      exposure. J Emerg Med, 3:217-219, 1985.


      38. Hall AH, Bronstein AC, Smolinske SC, Doutre' WH, Kulig KW, Rumack BH,
      Spoerke DG: Propylene glycol plasma level. Pediatrics, 7;654, 1985.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 45 of
                                      148



      39. Kulig K: Management of poisoning associated with newer anti-depressant agents.
      Ann Emerg Med. 15:9, 1039-1045, 1986.


      40. Linden CH, Hall AH, Kulig KW, Rumack BH: Acute ingestions of boric acid. Clin
      Toxicol      24:269-279, 1986.


      41. Kulig KW: Effects of ipecac on the heart. N Engl J Med 314:1254, 1986.


      42. Hoidal CR, Hall AH, Robinson MD, Kulig KW : Hydrogen sulfide poisoning from
      toxic inhalation of roofing asphalt fumes. Ann Emerg Med 15:826-830, 1986.


      43. Hall AH, Kulig KW, Rumack BH: Acetaminophen hepatotoxicity. J Amer Med
      Assoc. 256:1893, 1986.


      44. Hall AH, Kulig KW, Rumack BH: Acetaminophen hepatotoxicity in alcoholics. Ann
      Intern Med 195:624, 1986.


      45. Hall AH, Smolinske SC, Conrad FL, Wruk KM, Kulig KW, Dwelle TL, Rumack BH
      Ibuprofen overdose: 126 Cases. Ann Emerg Med 1986; 15:1308-1313.


      46. Hall AH, Kulig KW, Rumack BH: Cyanide poisoning from laetrile ingestion-role of
      nitrite therapy. Pediatrics 1986; 78:269-272.


      47. Caldarola V, Hassett JM, Hall AH, Bronstein AB, Kulig KW, Rumack BH:
      Hemorrhagic pancreatitis associated with acetaminophen overdose. Am J Gastroenterol
      1986; 81:579-582.


      48. Kulig KW: TCA cardiac toxicity. Ann Emerg Med 1987; 16:136.


      49. Hall AH, Kulig KW, Rumack BH: Intravenous epinephrine abuse. Am J Emerg Med
      1987; 5:64-65.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 46 of
                                      148




      50. Kulig KW, Bar-Or D, Rumack BH: Intravenous theophylline poisoning and multiple
      dose charcoal in an animal model. Ann Emerg Med, 1987; 16:842-846.


      51. Frommer DA, Kulig KW, Marx JA, Rumack B: Tricyclic antidepressant overdose: a
      review. J Amer Med Assoc. 1987; 257:521-526.


      52. Smilkstein MJ, Kulig KW, Rumack BH: Acute toxic blindness: unrecognized
      quinine poisoning. Ann Emerg Med 1987; 16:98-101.


      53. Kulig KW: Countering digoxin toxicity. Emerg Med June 15, 1987, pp. 114-118.


      54. Hall AH, Doutre WH, Ludden T, Kulig KW, Rumack BH: Nitrite/thiosulfate treated
      acute cyanide poisoning: estimated kinetics after antidote. Clin Toxicol 1987;
      25:121-133.


      55. Golightly LK, Smolinske SC, Kulig KW et al: Linden CH: Clinical effects of
      levothyroxine overdose in children. Am J Dis Child, 1987; 141:1025-1027.


      56. Riggs BS, Kulig KW, Rumack BH: Current status of aspirin and acetaminophen
      intoxication. Pediatr Ann 1987; 16:14-25.


      57. Hoidal CR, Hall AH, Kulig KW, Rumack BH: A patient with sulfhemoglobin?
      (letter). Ann Emerg Med 1987; 16:828-830.


      58. Hall AH, Kulig KW, Rumack BH: Acetaminophen and alcoholics (letter). Dig Div
      Sci 1987; 32:558.


      59. Augenstein WL, Kulig KW, Rumack BH: Acetaminophen levels (letter). Ann Emerg
      Med 1987; 16:1096.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 47 of
                                      148



      60. Kulig KW: Is ipecac overused in acute childhood poisoning? The emergently ill
      child: dilemmas in assessment and management. Barkin (ed), Aspen Publishers, Inc.,
      1987.


      61. Brent J, Kulig, KW: The role of the toxicology laboratory in the acute toxic
      emergency. Clinical Chemistry News 1987; 13:16-17.


      62. Hall AH, Smolinske SC, Kulig KW, Rumack BH: Ibuprofen overdose - a prospective
      study. West J Med 1988; 148:653-656.


      63. Augenstein WL, Kulig KW, Rumack BH: Captopril overdose resulting in
      hypotension. J Amer Med Assoc. 1988; 259:3302-3305.


      64. Smilkstein MJ, Smolinske SC, Kulig KW, Rumack BH: Severe hypermagnesemia
      due to multiple-dose cathartic therapy. West J Med 1988; 148:208-211.


      65. Smilkstein MJ, Steedle D, Kulig KW, Marx JA, Rumack BH: Magnesium levels
      after magnesium-containing cathartics. J Toxicol Clin Toxicol 1988; 26:51-65.


      66. Hall AH, Kulig KW, Rumack BH: Toxic smoke inhalation. Am J of Emerg Med
      1989; 7:121-122.


      67. Smolinske SC, Scherger DL, Kearns PS, Wruk KM, Kulig KW, Rumack BH:
      Superwarfarin poisoning in children: A prospective study. Pediatrics 1989; 84:490-494.


      68. Kulig KW: Adverse reactions to N-acetylcysteine. Med J of Australia 1989;
      151:300-301.


      69. Kulig KW: Gastric lavage in acute drug overdose. J Amer Med Assoc. 1989;
      262:1392.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 48 of
                                      148



      70. Barkin RM, Kulig KW, Rumack BH: Poisoning and overdose, in Emergency
      Pediatrics, 2nd ed., Barkin RM (ed.), CV Mosby Co, St. Louis, 1985, pp. 265-303.


      71. Vandenberg SA, Kulig KW, Spoerke DG, et al: Chlorambucil overdose: accidental
      ingestion of an antineoplastic drug. J Emerg Med 1988; 6:495-498.


      72. Brent J, Rumack BH, Kulig KW: Dosage of acetylcysteine in acetaminophen
      poisoning. Pediatrics 1988; 82(4):674-676.


      73. Smilkstein MJ, Knapp GL, Kulig KW, et al: Efficacy of oral N-acetylcysteine in the
      treatment of acetaminophen overdose. N Engl J Med 1988; 319:1557-1562.


      74. Hall AH, Kulig KW, Rumack BH: Suspected cyanide poisoning in smoke inhalation:
      complications of sodium nitrite therapy. Toxicologie clinique et experimentale 1989;
      1:3-9.


      75. Riggs BS, Bronstein AC, Kulig KW, Archer PG, Rumack BH: Acute acetaminophen
      overdose during pregnancy. Obstet Gynecol 1989; 74:247-253.


      76. Smilkstein MJ, Knapp GL, Kulig KW, Rumack BH: N-acetylcysteine in the treatment
      of acetaminophen overdose. New Eng J of Med 1989; 320:1417-1418.


      77. Spoerke DG, Vandenberg SA, Smolinske SC, Kulig KW, Rumack BH: Eucalyptus
      oil: 14 cases of exposure. Vet Hum Toxicol 1989; 3:166-168.


      78. Smolinske SC, Spoerke DG, Spiller SK, Wruk KM, Kulig KW, Rumack BH:
      Cigarette and nicotine chewing gum toxicity in children. Hum Tox 1988; 7:27-31.


      79. Scherger DL, Wruk KM, Kulig KW, et al: Ethyl alcohol (ethanol)-containing
      cologne, perfume, and after-shave ingestions in children. Am J Dis Child 1988;
      142:630-632.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 49 of
                                      148




      80. Augenstein WL, Kulig KW: Management of the poisoned patient. In: Emergency
      Medicine- the essential update. G. Schwartz ed., WB Saunders Co., 1989, 191-209.


      81. Brent JB, Vo N, Kulig MD, et al: Reversal of prolonged isoniazid-induced coma by
      pyridoxine. Arch Int Med 1990; 150: 1751-1753.


      83. Kulig KW: Carbamate poisoning: is 2-PAM indicated? AACT Clinical Toxicology
      Update 1990; 3:1.


      84. Burkhart KK, Kulig KW, Rumack BH: Whole-bowel irrigation as treatment for zinc
      sulfate overdose. Ann Emerg Med 1990; 19: 1167-1170.


      85. Kulig K: LSD. In: Emergency Medicine Clinics of North America. WL Augenstein,
      ed. WB Saunders, 1990.


      86. Burkhart K, Kulig K: The other alcohols: Methanol, ethylene glycol, and isopropanol.
      In: Emergency Medicine Clinics of North America. Ann Harwood-Nuss, ed. WB
      Saunders Co., 1990.


      87. Kulig KW: Salicylate intoxication: is the Done nomogram reliable? AACT Clinical
      Toxicology Update 1990 3:1.


      88. Kulig KW: Cyanide Toxicity. Case Studies in Environmental Medicine, Agency for
      Toxic Substances and Disease Registry, U.S. Dept of Health and Human Services, June
      1990.


      89. Brent J, Kulig KW, Rumack BH: An analysis of the types of papers presented at the
      annual Toxicology meetings. Vet Hum Toxicol 1990; 32: 146-148.


      90. Brent J, Hunt M, Kulig KW, et al: Amphotericin B overdoses in infants: is there a
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 50 of
                                      148



      role for exchange transfusion? Vet Hum Toxicol 1990; 32: 124-125.


      91. Burkhart KK, Kulig KW, McMartin KE: Formate levels following a formaldehyde
      ingestion. Vet Hum Toxicol 1990; 32: 135-137.


      92. Bayer MJ, Klatzko MD, Kulig MD: The poisoned patient. Patient Care 1990, June
      15: 176-207.


      93. Barkin RM, Kulig KW: Poisoning and overdose. In: Emergency Pediatrics,
      third ed., CV Mosby Co., 1990.


      94. Brent J, Kulig K, Rumack B: Mushrooms. In: Clinical Management of Poisoning and
      Drug Overdose. WB Saunders Co., second edition, 1990.


      95. Kirk M, Kulig MD: Anticholinergics.In: Clinical Management of Poisoning and Drug
      Overdose. WB Saunders Co., second edition, 1990.


      96. Riggs BS, Kulig K: Other herbicides and fungicides. In: Clinical Management of
      Poisoning and Drug Overdose. WB Saunders Co., second edition, 1990.


      97. Riggs BS, Kulig K: Strychnine. In: Clinical Management of Poisoning and Drug
      Overdose. WB Saunders Co., second edition, 1990.


      98. Bilorhud L and Kulig K: Beta-Blocker Poisoning. In: Intens Care Med., 1991:
      1200-1202, Little, Brown, Publishers.


      99. Tomaszewski C and Kulig K: Calcium Channel Blockers. In: Intens Care Med.,
      1991: 1203-1207, Little, Brown, Publishers.


      100. Kirk MA and Kulig KW: Digitalis. In: Intens Care Med., 1991: 1214-1217,
      Little, Brown, Publishers.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 51 of
                                      148




      101. Brent J, Lucas M, Kulig K, et al: Methanol Poisoning in a 6-Week-Old Infant.
      J Pediatr 1991; 118:644-646.


      102. Kulig KW: More questions about gastric decontamination. AACT Clinical
      Toxicology Update 1991; 4:1.


      103. Augenstein WL, Spoerke DG, Kulig KW, et al: Fluoride ingestion in children: a
      review of 87 cases. Pediatrics 1991; 88: 907-912.


      104. Burkhart KK, Kulig KW, Hammond KB, et al: The rise in the total iron binding
      capacity after iron overdose. Ann Emerg Med 1991; 20: 532-535.


      105. Kulig KW, Moore LL, Kirk M: Bromocriptine-associated headache: possible life-
      threatening sympathomimetic interaction. Obstet Gynecol 1991; 78: 941-943.


      106. Smilkstein MJ, Bronstein AC, Linden CH, Augenstein WL, Kulig KW, Rumack
      BH: Acetaminophen overdose: a 48 hour intravenous N-acetylcysteine protocol. Ann
      Emerg Med 1991; 20: 1058-1063.


      107. Brent J, Kulig K: Anticholinergic agent poisoning. In: The Clinical Practice of
      Emergency Medicine, Ann Harwood-Nuss, ed., J.B. Lippincott Co, 1991.


      108. Riggs BS, Kulig KW, et al: Lithium poisoning. In: The Clinical Practice of
      Emergency Medicine, Ann Harwood-Nuss, ed., J.B. Lippincott Co, 1991.


      109. Bender PR, Brent J, Kulig K: Cardiac arrhythmias during theophylline toxicity.
      Chest 1991; 100: 884-886.


      110. Augenstein WL, Kulig K: Basic Management (of poisoning). In: Principles and
      Practice of Emergency Medicine, G. Schwartz, ed. Lea & Febiger, Publishers, 1992.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 52 of
                                      148




      111. Kulig KW: The bottom line on button batteries. AACT Clinical Toxicology Update.
      1992; 5: 1.


      112. Burkhart KK, Kulig KW: Specific antidotes. In: Critical decisions in Emergency
      Medicine, Vol VI, American College of Emergency Physicians, 1992.


      113. Kulig KW: Update on digoxin-specific antibody therapy. AACT Clinical
      Toxicology Update. 1992; 5:1.


      114. Kulig KW: All lithium overdoses deserve respect. J Emerg Med 1992; 10: 757-758.


      115. Tomaszewski C, Voorhees S, Wathen J, Brent J, Kulig KW: Cocaine adsorption to
      activated charcoal in vitro. J Emerg Med 1992; 10: 59-62.


      116. Tomaszewski C, Musso C, Pearson JR, Kulig K, Marx JA: Lithium absorption
      prevented by sodium polystyrene sulfonate in volunteers. Ann Emerg Med 1992; 21:
      1308-1311.


      117. McKinney PE, Kulig KW: Marijuana abuse. In: Medicine for the Practicing
      Physician. J Willis Hurst, ed., Butterworth-Heinemann, 1992.


      118. Kulig K: General approach to poisonings. In: Critical Care Secrets, P. Parsons, ed.,
      Mosby- Year Book, Inc., 1992.


      119. Kulig K: Aspirin intoxication. In: Critical Care Secrets, P. Parsons, ed., Mosby -
      Year Book, Inc., 1992.


      120. Kulig K: Acetaminophen overdose. In: Critical Care Secrets, P. Parsons, ed.,
      Mosby- Year Book, Inc., 1992.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 53 of
                                      148



      121. Antidepressant poisoning. In: Critical Care Secrets, P. Parsons, ed.,
      Mosby- Year Book, Inc., 1992.


      122. Burkhart KK, Metcalf S, Shurnas E, O’Meara, Brent J, Kulig K, et al: Exchange
      transfusion and multidose activated charcoal following vancomycin overdose Clin
      Toxicol 1992; 30 (2): 285- 294.


      124. Kulig K: Initial management of ingestion of toxic substances. N Engl J Med 1992;
      326: 1677-1681.


      125. Kulig KW: Hair analysis for illicit cocaine use: is it reliable? AACT Clinical
      Toxicology Update 1993; 6: 1.


      126. Montanio CD, Wruk KM, Kulig KW, et al: Acute pediatric warfarin (coumadin)
      ingestion: toxic effects despite early treatment. Am J Dis Child 1993; 147: 609-610.


      127. Kulig KW: Does charcoal adsorb diazinon? AACT Clinical Toxicology Update.
      1994: 7:1.


      128. Kirk M, Tomaszewski C, Kulig K: Poisoning in children. In: Pediatric Emergency
      Medicine. EJ Reisdorff, ed., WB Saunders Co., 1993.


      129. Kulig K: General approach to poisonings. In: Emergency Medicine Secrets., V.
      Marcovchick, ed., Hanley & Belfus, 1993.


      130. Kulig KW: The Appropriate Utilization of Toxicology Screens. In: Cost- Effective
      Diagnostic Testing in Emergency Medicine. American College of Emergency Physicians,
      1994.


      131. McKinney PE, Brent J, Kulig K: Acute zinc chloride ingestion in a child: local and
      systemic effects. Ann Emerg Med 23:1383-1387, 1994.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 54 of
                                      148




      132. Kulig KW: Clinical neurotoxicology of industrial and agricultural chemicals. In:
      Neurotoxicology: approaches and methods. LW Chang, ed., Academic Press, 1995.


      133. Burkhart KK, Brent J, Kirk MA, Baker DC, Kulig KW: Comparison of topical
      magnesium and calcium treatment for dermal hydrofluoric acid burns. Ann Emerg Med
      1994; 24: 9-13.


      134. McKinney PE, Tomaszewski C, Phillips S, Brent J, Kulig K: Methamphetamine
      toxicity prevented by activated charcoal in a mouse model. Ann Emerg Med 1994; 24:
      220-223.


      135. Kulig K, Brent J, Phillips S: Chest pain and breast implants (letter). Southern Med J
           1996; 89: 98.
      -----------------------------------------------------------------------------------------------------------
      Articles published as a member of the Cocaine-Associated Myocardial Infarction
      (CAMI) Study Group:


      136. Shih RD, Hollander Judd, Burstein JL, et al: Clinical Safety of lidocaine in patients
      with cocaine- associated myocardial infarction. Ann Emerg Med 1995; 26: 702-706.


      137. Hollander JE, Hoffman RS, Burstein JL, et al: Cocaine-associated
      myocardial infarction: mortality and complications. Arch Intern Med 1995;155: 1081-
      1086.


      138. Hollander JE, Burstein JL, Hoffman RS, et al: Cocaine-associated myocardial
      infarction: clinical safety of thrombolytic therapy. Chest 1995; 107: 1237-1241.
      ----------------------------------------------------------------------------------------------------


      139. Tomaszewski K, Kirk M, Bingham E, Saltzman B, Cook R, Kulig K: Urine
      toxicology screens in drivers suspected of driving while impaired from drugs.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 55 of
                                      148



      Clin Toxicol 1996: 34: 37-44.


      140. Phillips S, Brent J, Kulig K, et al: Fluoxetine versus tricyclic antidepressants: a
      prospective multicenter study of antidepressant drug overdoses. J Emer Med 1997;
      15: 439-445.


      141. Kulig K: Poison information and the PDR. AACT Update. 1997; 10: 1.


      142. Brent J, Kulig KW, Phillips SD: letter re: The effect of molecular weight and gel
      preparation on humoral adjuvancy of silicone oils and silicone gels. Immunological
      Investigations 1997, 26:505-506.

      143. Brent J, McMartin K, Phillips S, Kulig K: Prognostic value of plasma glycolic acid

      levels in ethylene glycol poisoned patients. J Amer Soc Nephrol 1997; 8: 599A.

      144. Kulig K: Lifetime risk from polyurethane covered breast implants.
      Environmental Health Perspectives. 1998, 106: A526.


      145. Brent J, McMartin K, Phillips S, et al: Fomepizole for the treatment of ethylene
      glycol poisoning. New Engl J Med 1999; 340:832-828.


      146. Kulig K: Re: Tetravinyl-tetramethylcyclo-tetrasiloxane (tetravinyl D4) is a
      mutagen in Rat 2λlacI fibroblasts. Carcinogenesis 1999; 20: 101-102.


      147. Brent J, McMartin K, Phillips S, Aaron C, Kulig K: Fomepizole for the
      treatment of methanol poisoning. New Engl J Med 2001; 344:424-429.


      148. Kulig K and Pike S: Polycyclic Aromatic Hydrocarbons. Clinical
      Environmental Health and Toxic Exposures. Sullivan JB and Krieger GR, eds.
      Lippincott Williams and Wilkins, publishers, 2001.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 56 of
                                      148



      149. Kulig K: Position Statement: Medication errors and adverse drug reactions or
      events. Int J Med Toxicol 2001; 4(1): 13.


      150. Erickson TB, Kulig K: Gastrointestinal decontamination. In: Pediatric Toxicology,
      McGraw-Hill, 2005.


      151. Eosinophilia-myalgia syndrome. Encyclopedia of Toxicology, 2005.


      152. Kulig K: General Approach to Poisonings, in Parsons PE, Wiener-Kronish JP (eds):
      Critical Care Secrets. 4th Edition. p.507-14. Philadelphia, PA: Mosby Elsevier, 2007.


      153. Kulig K: Aspirin Intoxication, in Parsons PE, Wiener-Kronish JB (eds): Critical
      Care Secrets. 4th Edition. p. 515-18. Philadelphia, PA: Mosby Elsevier, 2007.


      154. Kulig K: Acetaminophen Overdose, in Parsons PE, Wiener-Kronish JB (eds):
      Critical Care Secrets. 4th Edition. p. 519-22.


      155. Kulig K: General Approach to Poisonings, in Parsons PE, Wiener-Kronish JB (eds):
      Critical Care Secrets. 3rd Edition. p. 477-81. Philadelphia, PA: Hanley & Belfus, Inc,
      2003.


      156. Kulig K: Aspirin Intoxication, in Parsons PE, Wiener-Kronish JB (eds): Critical
      Care Secrets. 3rd Edition. p. 482-83. Philadelphia, PA: Hanley & Belfus, Inc, 2003.


      157. Kulig K: Acetaminophen Overdose, in Parsons PE, Wiener-Kronish JB (eds):
      Critical Care Secrets. 3rd Edition. p. 484-86. Philadelphia, PA: Hanley & Belfus, Inc,
      2003.


      158. Kulig K: Antidepressant Poisoning, in Parsons PE, Wiener-Kronish JB (eds):
      Critical Care Secrets. 3rd Edition. p. 487-90. Philadelphia, PA: Hanley & Belfus, Inc,
      2003.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 57 of
                                      148




      159. Hurlbut KM, Kulig K: General Approach to Poisonings, in Markovchick VJ, Pons
      PT (eds): Emergency Medicine Secrets. 4th Edition. p. 453-59. Philadelphia, PA:
      Elsevier Mosby, 2006.


      160. Kulig K: Ergot Alkaloids, in Brent JB, Wallace K, Burkhart K, Phillips S, Donovan
      W (eds): Critical Care Toxicology – Diagnosis and Management of the Critically Injured
      Patient. p. 723-28. Philadelphia, PA: Elsevier Mosby, 2005.


      161. Kulig K: General Approach to the Poisoned Patient, in Marx JA, Hockberger RS,
      Walls RM, Adams JG, Biros MH, Danzl DF, Gausche-Hill M, Hamilton GC, Ling LJL,
      Newton EJ (eds): Rosen’s Emergency Medicine Concepts and Clinical Practice. Vol 3.
      6th Edition. p. 2325-29. Philadelphia, PA: Elsevier Mosby, 2006


      162. Kulig K: Lithium. Clinical Practice of Emergency Medicine. Wolfson AB, Hendrey
      GW, Ling LJ, Rosen CL, Schaider J, Sharieff GQ, eds. Lippincott Williams & Wilkins,
      2010.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 58 of
                                      148



   2018

   Jones v Kania et al, State of North Carolina in the General Court of Justice, County of Orange,
   Superior Court Division, Case No. 15-CVS-1021, EdwardsKirby, deposition, alcohol and
   marijuana, Plaintiff

   2017

   Nowak v Hornady, Nebraska Worker's Compensation Court, Renee Eveland, Cline Williams
   Wright Johnson and Oldfather, deposition, lead, Defense.

   Harrison et al v Sugical Care Affiliates et al, General Court of Justice, Superior Court Division,
   State of North Carolina, County of Mecklenburg, Laurie Armstrong, Edwards and Kirby,
   deposition, post op morphine and hydromorphone, Plaintiff

   2016

   Groh et al v Westin et al, 08CV1389, District Court, City and County of Denver, deposition,
   trial, Sean Olson, alcohol, Plaintiff

   People v Sommerfield, 14CR00758, Jefferson County CO, trial, Homicide, Lamictal and
   alcohol, DA

   People v Laperch, 14CR00696, Jefferson County CO, trial, Homicide, LSD overdose claim, DA

   Cassio v Dog Bar & Grill, Inc. District Court of Huerfano County, State of Colorado, Case No.
   2014 CV4, deposition, cocaine and alcohol, Plaintiff

   Standish v Castlewood-Pinnacle South Jordan, LLC et al. Third Judicial District Court,
   Salt Lake County, State of Utah Case No.120904856, trial, Carbon monoxide, Defense


   2015

   Sutrick v Baycare Aurora LLC et al; Stephen Ellenbecker, Gloor Law Group, State of
   Wisconsin, Circuit Court Branch II, Case No: 14 CV 1521, deposition, amphetamine, Defense

   Standish v Castlewood-Pinnacle South Jordan, LLC et al. Third Judicial District Court,
   Salt Lake County, State of Utah Case No.120904856, deposition, Carbon monoxide, Defense

   Croxford v Jumpstreet et al, Jenny Parker, Wheeler Trigg O'Donnell, District Court, Jefferson
   County, Colorado Case No:14CV30026, deposition, marijuana, Defense

   People v Watson, Jefferson County CO, trial, Homicide, Asthma and BP meds, DA

   Page, Booker v Uber et al, San Francisco County Superior Court, Case No. CGC-14-
   537297Jeffrey Swedo, Gordon & Rees, deposition, alcohol, Defense
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 59 of
                                      148



   Gilbert v Greenwood et al, 1216-CV24272 Division 7, Circuit Court of Jackson County Missouri
   at Kansas City, Stephanie Pruett, McDowell Rice Smith & Buchanan, deposition, metaxalone,
   Defense

   Kislowitz v Pagan, 2014CV30794, District Court Denver County Colorado, John Conklin/Amy
   Cardone, Martin Conklin, deposition and trial, dilaudid, Defense


   2014

   Smith et al v Triangle Tube et al, 16307, Ninth Judicial District Court Teton County, Wyoming,
   Joseph McGuire, Foley, Baron, Metzger, Juip, deposition, Carbon monoxide, Defense

   Shimizu v Dickson/May, 2011PR928, Denver County Probate Court, Elliott Claus, Clauss &
   Associates, deposition and hearing, competency, Petitioner

   Brodsky (Durlacher) v Boulder Community Hospital et al., 2013CV030869, District Court,
   Boulder County, Colorado., Steve Hensen, Hensen & Cook-Olson, LLC, trial, opiates, Defense

   Winter v Hines et al., 2013-CV706, District Court, Jefferson County, Colorado, Deanne
   McLung, Hall & Evans, trial, drug screen, Defense

   Bird v Nystrom, 2012-CV521, District Court, Weld County, Colorado, Jessie Fischer, Hensen &
   Cook-Olson, deposition, trial, opiates, Defense


   2013

   Docket No. 12-08, OAH-12-110-052, Wyoming Board of Medicine, Wyoming Board of
   Medicine, deposition, hearing, Board

   Miller v Wyoming Medical Center et al., 88329, District Court Natrona County, Wyoming, 7th
   Judicial District, Hank Combs, Murane & Bostwick, deposition and trial, polydrug, Defense

   Swearingin v Everly et al., 2012-00259, Superior Court State of Arizona, County of Coconino,
   John Ager, Sandweg & Ager, deposition, methadone, Plaintiff.
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 60 of
                                      148




                                          2018 RETENTION AGREEMENT

                                               Kenneth Kulig MD, PC


  The undersigned agrees to pay hourly rate of $600 for all work done including IME’s, patient
  examination, reviewing medical and legal documents, medical literature, preparing reports,
  telephone conferences, meetings, and sworn testimony. An initial retainer may be requested. A
  travel retainer of all anticipated costs and time will be paid at least two weeks prior to any travel
  outside the Denver metro area. Payment is not dependent on outcome, nor dependent on
  payment by any other parties. Deposition time to be paid at the time of scheduling. The retaining
  firm, represented by the undersigned, is responsible for payment of all invoices within 30 days of
  receipt. Please note address change below.



  Please make checks (Tax ID# XX-XXXXXXX) payable to:



                                               Toxicology Associates, Prof. LLC
                                               26 West Dry Creek Circle, Suite 325
                                               Littleton, CO 80120




  Name of case.......................................................................................................................................



  Signed:...................................................................Date.....................................................................
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 61 of
                                      148



 WILLIAM J BOROUGHF, DO




 26 W. Dry Creek Circle          Profile
 Littleton, CO 80120             Board-certified Emergency Medicine physician and fellowship-trained Medical
                                 Toxicologist with expertise in patient care, medical research and graduate medical
 w. 720-477-2500
                                 education. Areas of academic interest include pharmaceutical toxicity and overdose
 f. 720-598-0409
                                 in the aging population. alcohol abuse and withdrawal, and emerging drugs of
 wboroughf@toxicologyassoc.com
                                 abuse.

                                 Experience
                                 Toxicology Associates — 06/2015- present
                                 Dedicated to patient care, research and teaching in medical toxicology.

                                 Associate Clinical Professor- Emergency Medicine — 07/2015- present
                                 University of Colorado School of Medicine

                                 US Acute Care Solutions
                                 Emergency Physicians at Porter Hospitals — 07/2015-present
                                 Board-certified emergency medicine physician

                                 Einstein Medical Center- Philadelphia — 07/2013-06/2015
                                 Board-certified emergency medicine physician. Graduate medical education.

                                 Education
                                 Einstein Medical Center- Philadelphia: 07/2013-06/2015
                                 Fellowship- Medical Toxicology

                                 Einstein Medical Center- Philadelphia: 07/2009-06/2013
                                 Residency- Emergency Medicine
                                 Chief Resident 2012-2013
                                 Graduated with Honors


                                 Western University of Health Sciences
                                 College of Osteopathic Medicine of the Pacific: 2004-2009
                                 Doctor of Osteopathic Medicine
                                 Pre-doctoral teaching fellow


                                 University of Colorado- Boulder: 1999-2003
                                 Bachelor of Arts- Psychology
                                 Certificate: Neuroscience




                                                                                                                  2
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 62 of
                                      148




                      Research and Publications
                      Peer-reviewed
                      Trella J, Lombardo M, Boroughf W, Vearrier D. Lamotrigine causes false positive
                      field test for methylenedioxypyrovalerone. Abstract presented at North American
                      Congress of Clinical Toxicology, October 2016

                      Boroughf W, Bedi DS, Hayoun MA, Walsh SJ. Elder toxicology: Characterizing
                      intentional pharmaceutical exposures in the aged population using the ToxIC
                      registry. Abstract presented at ACMT Scientific Assembly, March 2016

                      Boroughf W, Bedi DS, Hayoun MA, Walsh SJ. Elder toxicology: Characterizing
                      unintentional pharmaceutical exposures in the aged population using the ToxIC
                      registry. Abstract presented at ACMT Scientific Assembly, March 2016

                      Boroughf W, Heindel G, Trella JD, Osterhoudt KC. Massive acetaminophen
                      overdose: what are we recommending? Abstract presented at ACMT Scientific
                      Assembly, March 2016

                      Leduc J, Tolova V, Boroughf W, Bassett R, Kowalski JM. Comparison of the
                      efficacy of high-fidelity patient simulation versus traditional lecture-based didactics in
                      emergency medicine toxicology education. Abstract to be presented at CORD
                      Academic Assembly, 2016

                      Boroughf W, Dominici P, Castillo J, Cooney B, Damerion K, Guttentag A. The
                      Sensitivity of Combined Revised Geneva Rule Risk Stratification and D-Dimer
                      Testing in Excluding Acute Pulmonary Embolism. DOI: 10.1016/j.annemergmed.
                      2015.07.162

                      Boroughf W, Nelson LS, Henretig FM. Case studies in toxicology: babies and
                      booze- pediatric considerations in management of ethanol intoxication. Emergency
                      Medicine; June 2015, 47:6

                      Boroughf W, Bassett RA, Walsh SJ. Articles You May Have Missed. Journal of
                      Medical Toxicology. June 2015, 11, 2:274-277

                      D’Orazio JL, Bassett R, Boroughf W. Hallucinogen Toxicity, Medscape Reference,
                      Updated Feb 14, 2015. Available at: http://emedicine.medscape.com/article/
                      814848-overview

                      Boroughf W, Trella J, Osterhoudt KC. He Put it Where? A Case of Intentional
                      Doxepin Overdose via the Rectal Route. Clinical Toxicology; 2014, 52:682-818
                      Abstract

                      Boroughf W, Bassett R, Borek HA. Diethylene Glycol- a DIF-ferent type of acute
                      ingestion? Clinical Toxicology; 2014, 52:682-818 Abstract
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 63 of
                                      148




                      Boroughf W, Bassett R, D’Orazio JL, Polypharmacobezoar or pylorospasm? APAP
                      and ASA co-ingestion causing Rumack-Matthew nomogram failure. Clinical
                      Toxicology; 2014, 52:682-818 Abstract

                      Lasala G, Boroughf W, Verrier D, Munchausen syndrome by proxy due to
                      tetrahydrozoline poisoning. Clinical Toxicology; 2014, 52:682-818 Abstract

                      Bassett R, Kowalski MJ, Boroughf W, D’Orazio JL. Dust-off the ECMO, my patient
                      just inhaled 1,1-difluoroethane. Clinical Toxicology; 2014, 52:682-818 Abstract

                      D’Orazio JL, Bassett R, Boroughf W, Kowalski MJ. Hypocalcemia associated with
                      1,1-difluoroethane inhalation. Clinical Toxicology; 2014, 52:682-818 Abstract

                      Bassett R, Borek H, Boroughf W, Walsh SJ. Crushing medication error: calcium
                      channel blocker toxicity following administration of a crushed extended-release
                      tablet of nifedipine. Clinical Toxicology; 2014, 52:682-818 Abstract

                      O'Malley GF, Bassett R, Boroughf W. Chlorine Toxicity. Medscape Reference.
                      Updated September 16, 2013. Available at: http://emedicine.medscape.com/article/
                      832336-overview

                      T Natalini, K Carr, M Vala, W Boroughf, “Variables Influencing Shoulder Belt
                      Positioning of 4pt Safety Belts” Human Factors in Automotive Design- Society of
                      Automotive Engineering Technical Paper Series (2004-01-382)

                      Book Chapters
                      Boroughf W. The Anticholinergic Syndrome. in ed. Brent J, Wallace K, Burkhart K,
                      Phillips S, Donovan J. Critical care toxicology 2nd ed. Springer; 2016. DOI
                      10.1007/978-3-319-20790-2_133-1

                      Boroughf W. Physostigmine. in ed. Brent J, Wallace K, Burkhart K, Phillips S,
                      Donovan J. Critical care toxicology 2nd ed. Springer; 2016. DOI
                      10.1007/978-3-319-20790-2_133-1



                      Invited Lectures
                      Summa Health Network, Akron, OH- Toxicology Grand Rounds, June 2017

                      Freeman Health System, Joplin, MO- Grand Rounds: Emerging Drugs of Abuse,
                      December 2017

                      Einstein Medical Center, Philadelphia, PA- Grand Rounds: Evidence-based Use of
                      Physostigmine, December 2017
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 64 of
                                      148




                      Professional Memberships
                      American College of Medical Toxicology
                      American Academy of Clinical Toxicology
                      American Academy of Emergency Medicine
                      American Association of Poison Control Centers
                      American Association of Medical Review Officers- Certified Medical Review Officer
                      (exp. 2019)


                      Honors/Recognition
                      2015
                      Medical Student Teaching Award- Einstein Medical Center Philadelphia

                      2013
                      Graduation Honors, Clinical Excellence Award, Resident Research Award- Einstein
                      Medical Center Philadelphia

                      2009
                      Predoctoral Teaching Fellowship- Western University of Health Sciences
             Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 65 of
                                                   148




                                                        Deposition and Testimony History


                                                            William J. Boroughf, DO
                                                                 Emergency Medicine
                                                                  Medical Toxicology

Testimony History
Date         Type       Requesting    Caption                 Venue         Case Number      Attorney(s)                Opinion Subject
                        Party
1/18/2017    Criminal   Prosecution   People v. Monique       Arapahoe      D0032015CR2049   Jacob Atkins (P)           Emergency Medicine:
                                      Reno                    County,                                                   Treating Physician
                                                              CO
1/09/2018    Civil      Plaintiff     Sean Callan v. Dian     Arapahoe      2017CV30256      Dustin Bergman (P)         Emergency Medicine:
                                      Petersen                County,                                                   Treating Physician
                                                              CO
6/19/2018    Civil      Defendant     Lois Smith v.           Salt Lake     130908362        Michael Worel (P)          Medical Toxicology:
                                      Volkswagen of           City, UT                       Rodney Parker (D)          Expert- Carbon
                                      America et. al.                                        Barry Lawrence (Judge)     Monoxide



Deposition History
Date        Case        Retaining     Caption                 Location      Case Number      Attorney(s)                Opinion Subject
            Type        Party
3/15/2018   Civil       Defense       Lois Smith v.           Deposition:   130908362        Plaintiff:                 Medical Toxicology-
                                      Volkswagen              Littleton,                     Michael Worel (of          Carbon Monoxide
                                      Southtowne;             CO                             Dewsnup, King & Olsen)
                                      Volkswagen Group
                                      of America                                             Defendant:
                                                                                             Rodney Parker (of Snow,
                                                                                             Christensen & Martineau)
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 66 of
                                      148



                                      Curriculum Vitae
                                 Edward Walter Cetaruk, M.D.

   Office Address:        Toxicology Associates
                          26 West Dry Creek Circle
                          Suite 325
                          Littleton, CO 80120
                          Telephone: 720-477-2500
                          Facsimile: 727-598-0409
                          Email:       Edward.Cetaruk@UCDenver.edu

   Board Certifications   Fellow    American College of Medical Toxicology, 2009
                          Diplomate American Board of Emergency Medicine with
                                    Special Qualifications in Medical Toxicology 2000, 2010
                          Diplomate American Board of Emergency Medicine 1995, 2005,
                                    2015
                          Diplomate National Board of Medical Examiners, 1992

   Academic               Assistant Clinical Professor of Medicine
   Positions:             Department of Medicine, Section of Clinical Pharmacology and
                          Toxicology
                          University of Colorado Health Sciences Center
                          2000 to Present

                          Attending Faculty Member
                          Rocky Mountain Poison and Drug Center Fellowship in Medical
                          Toxicology
                          Denver, Colorado
                          1996 to Present

                          Adjunct faculty
                          National Center for Biomedical Research and Training
                          Academy of Counterterrorism Education
                          Louisiana State University
                          Baton Rouge, Louisiana
                          2002 to 2015

   Postgraduate           Fellowship in Medical Toxicology
   Training:              Rocky Mountain Poison Center
                          Denver, Colorado


                                               1
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 67 of
                                      148



                      1994 to 1996
                      Fellowship in Emergency Medicine Research
                      Colorado Emergency Medicine Research Center
                      University of Colorado Health Sciences Center
                      Denver, Colorado
                      1994 to 1996

                      Residency in Emergency Medicine
                      Flight Physician, New England Life Fight
                      University of Massachusetts Medical Center
                      Worcester, Massachusetts
                      1991 to 1994

   Education:         Doctorate of Medicine
                      New York University School of Medicine
                      New York, New York
                      1987 to 1991

                      Bachelor of Science
                      University of Massachusetts at Amherst
                      Amherst, Massachusetts
                      Major: Biochemistry, Minor: Chemistry
                      1982 to 1986

   Licensure:         Colorado           #34578                 Active
                      Hawaii             #8649                 Inactive
                      Massachusetts      #77980                Inactive

   Employment:        Consultant as medical CBRNE subject matter expert to Center for
                      Domestic Preparedness, Anniston AL; U.S. Army, Edgewood
                      Chemical Biological Center (JPM Guardian Program), United States
                      Army Research Institute of Infectious Diseases, U.S. Marine Corps,
                      U.S. Navy, U.S. Department of State, U.S. Postal Service, Agency for
                      Toxic Substances and Disease Registry (ATSDR).

                      Instructor & Member of Curriculum Development Committee
                      Colorado BNICE Training Center
                      Denver, Colorado
                      2004 to 2011



                                            2
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 68 of
                                      148




                      Instructor
                      Academy of Counterterrorism Education
                      National Center for Biomedical Research and Training
                      Louisiana State University
                      2002 to 2015

                      Instructor
                      Sections of Biological and Chemical Weapons, and Weapons of Mass
                      Destruction U.S. Department of State, Office of Antiterrorism
                      Assistance, Bureau of Diplomatic Security, 2002

                      Instructor
                      Sections of Biological and Chemical Weapons, and Weapons of Mass
                      Destruction U.S. Department of Defense Domestic Preparedness
                      Program
                      1997 to 2000

                      Instructor
                      HealthOne Emergency Medical Services
                      Division of Paramedic Education
                      Englewood, Colorado
                      1997 to 2015

                      Emergency Physicians at Porter Hospitals, P.C.
                      Department of Emergency Medicine
                      Porter Hospital
                      Denver, Colorado
                      2007 to Present

                      Carepoint, P.C.
                      Department of Emergency Medicine
                      Swedish Hospital Medical Center
                      Englewood, Colorado
                      1996 to 2007

                      Toxicology Associates, Professional L.L.C.
                      Denver, Colorado
                      1996 to Present



                                            3
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 69 of
                                      148




                      Kaiser Permanente Medical Group of Colorado
                      Department of Emergency Medicine
                      Staff Physician - Part-time
                      Denver, Colorado, 1995 to 1996

                      Leominster Hospital
                      Department of Emergency Medicine
                      Staff Physician - Part-time
                      Leominster, Massachusetts
                      1993 to 1994

                      Dana Farber Cancer Institute
                      Department of Pharmacology and Experimental Therapeutics
                      Laboratory Research Assistant
                      Boston, Massachusetts
                      1986 to 1987

   Certifications:
                       •   Certification of completion of: Homeland Security Medical
                           Executive Course, Austin, TX, June 13-17, 2005.
                       •   Certified CBRNE Instructor, U.S. Department of Defense/U.S.
                           Department of Justice/U.S. Department of Homeland Security,
                           1998 to present
                       •   Certification of completion: Handling of Radiation Accidents by
                           Emergency Personnel Course Radiation Emergency Assistance
                           Center/Training Site (REAC/TS), Oakridge, TN, April 9-12,
                           2002.
                       •   Instructor, Advanced HAZMAT Life Support (AHLS), 2001 to
                           present
                       •   Certification of completion of U.S. Army Medical Command
                           Medical Management of Chemical and Biological Casualties
                           Course at Fort Detrick, MD and Aberdeen Proving Grounds, MD,
                           May 6-12, 2000.
                       •   Certification as Medical Nuclear, Biological, Chemical Subject
                           Matter Expert Instructor, for the Department of Defense
                           Domestic Preparedness program Hospital Provider course and
                           EMS Technician course, 2000.
                       •   Primary Training in Hyperbaric Medicine, 1997, 2014



                                            4
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 70 of
                                      148




   Societies:         Member, American Academy of Clinical Toxicology
                      Member, American College of Medical Toxicology
                      Member, American College of Emergency Physicians

   Committee
   Service:
                      •   Medical Director, Porter Hospital Hyperbaric Oxygen Unit and
                          Wound Care Center, 2013-2016.
                      •   Chairman, Littleton Hospital Pharmacy and Therapeutics
                          Committee, 2014 - Present
                      •   Member, Porter Adventist Hospital Continuing Medical
                          Education Committee, 2014-2016
                      •   Member, Littleton Adventist Hospital Disaster Team
                      •   Member, Workshop on Highly Toxic Chemicals Substances and
                          Antidotes, Civilian Research and Development Foundation,
                          Biotechnology Exchange Program, U.S. Department of State, St.
                          Petersburg, Russia, 2003, 2004
                      •   Past Chair, American Academy of Clinical Toxicology Committee
                          on Chemical Terrorism
                      •   Regional Director, Advanced HAZMAT Life Support Course,
                          2001-2004
                      •   Instructor, Advanced HAZMAT Life Support Course, 2001-
                          Present
                      •   Manuscript Reviewer, Annals of Emergency Medicine
                      •   Manuscript Reviewer, Journal of Toxicology, Clinical Toxicology
                      •   Member, American College of Medical Toxicology Weapons of
                          Mass Destruction Working Committee

   Research:          Emergency Medicine Research Fellow
                      Colorado Emergency Medicine Research Center
                      University of Colorado Health Sciences Center
                      Denver, Colorado
                      1994 to 1996

                      Research Assistant
                      University of California at San Diego Medical Center
                      Department of Respiratory Physiology



                                            5
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 71 of
                                      148



                      San Diego, California, June 1989 to August 1989

                      Clinical Research Assistant
                      Sloan-Kettering Memorial Cancer Institute
                      Department of Pediatric Oncology
                      New York, New York, July 1988 to August 1988

                      Research Assistant
                      American Andes Biomedical Research Expedition
                      Department of Anesthesiology
                      New York University School of Medicine
                      Cordillera Blanca, Peru, June 1988

   Honors and
   Scholarships:      Recipient of Clinical Faculty Academic Publications Award
                      University of Colorado Health Sciences Center
                      Department of Medicine
                      Denver, Colorado
                      April 2010

                      Recipient of Clinical Faculty Academic Publications Award
                      University of Colorado Health Sciences Center
                      Department of Medicine
                      Denver, Colorado
                      March 2007

                      Recipient of “Best Presentation Award”
                      “The Modern Threat of Biological Weapons”
                      American Industrial Hygiene Association – Rocky Mountain Section
                      and the American Society of Safety Engineers Technical Conference,
                      Colorado School of Mines, September 20, 2000



                      Recipient of "Best Fellow/Resident Oral Presentation"
                      Society for Academic Emergency Medicine Annual Meeting
                      May 1996

                      Finalist for "ACEP Young Investigator Award"
                      American College of Emergency Physicians Research Forum
                      February 1995, February 1996


                                            6
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 72 of
                                      148




                      Massachusetts Board of Regents of Higher Education Honors
                      Scholarship
                      1984 to 1986, 1987 to 1989

                      Bachelor of Science, Magna cum Laude
                      University of Massachusetts at Amherst, May 1986

                      Bachelor of Science awarded with Departmental Honors
                      Department of Biochemistry
                      University of Massachusetts at Amherst, May 1986

   Research Grants:   Health Resources and Services Administration,
                      U.S. Department of Health and Human Services Grant:
                      For the development and implementation of training curricula and
                      continuing education for health care and public safety professionals
                      that broadens existing knowledge and ensures essential
                      multidisciplinary and interdisciplinary responses to terrorist events
                      involving the use of weapons of mass destruction.
                      Colorado BNICE Training Center, Denver, Colorado, 2003 to present

                      Association of Occupational and Environmental Clinics grant for
                      development of “Bioterrorism Preparedness Teaching Module for
                      Workers,” 2003

                      Colorado Chapter of the American College of Emergency Physicians
                      Research Grant, 1995 to 1996

                      Emergency Medicine Foundation Research Fellowship Grant
                      1994 to 1996

                      Medical Student Summer Research Grant
                      New York University School of Medicine, 1988, 1989

     Research         "Cocaine's Detrimental Effects are due to its Local
     Presentations:   Anesthetic Effects"
                      Society for Academic Emergency Medicine Annual Meeting
                      Denver, Colorado, May 1996




                                            7
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 73 of
                                      148




                      "Tylenol® Extended Relief overdose: A new headache?"
                      Annual Meeting of the North American Congress of Clinical
                      Toxicology
                      Rochester, New York, September 1995

                      "Direct Noninvasive Assessment of the Effect of Hydroxocobalamin
                      on Cyanide Toxicity" Society for Academic Emergency Medicine
                      Annual Meeting
                      San Antonio, TX, May 1995

                      "The Cocaine Paradox: Protective and Detrimental Effects in Cardiac
                      Ischemia"
                      Rocky Mountain Conference on Emergency Medicine
                      Snowmass, CO, January 1995, San Francisco, CA, February 1995

   Books:             Hospital Emergency Response Teams. J Glarum, D Birou, E Cetaruk,
                      authors. Elsevier, Butterworth-Heinemann, Boston, MA, 2016.

   Publications:      Cetaruk EW: “Water Hemlock Poisoning,” Chapter in Brent J,
                      Burkhart K, Dargan P, Hatten B, Megarbane B, Palmer R, White J,
                      eds: Critical Care Toxicology, Second Edition, Springer, Cham,
                      Switzerland, 2017.

                      Section Editor, Toxin Weapons, Ciottone's Disaster Medicine, 2nd
                      Edition, GR Ciottone, et al: Editors. Elsevier, Philadelphia, PA, 2016.

                      EW Cetaruk, TJ Ciccone: Chapter 127, Brucella Species (Brucellosis)
                      Attack in Ciottone's Disaster Medicine, 2nd Edition, GR Ciottone, et
                      al: Editors. Elsevier, Philadelphia, PA, 2016.

                      EW Cetaruk, TJ Ciccone: Chapter 128, Coxiella burnetii (Q Fever)
                      Attack in Ciottone's Disaster Medicine, 2nd Edition, GR Ciottone, et
                      al: Editors. Elsevier, Philadelphia, PA, 2016.

                      Buchanan, JA, Alhelail M, Cetaruk EW, et al: Massive Ethylene Glycol
                      Ingestion Treated with Fomepizole Alone-A Viable Therapeutic
                      Option. J Med Toxicol April, 2010.




                                             8
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 74 of
                                      148



                      Kulig K, Cetaruk E, Palmer R, Brent J: The methodology in the paper
                      by Chambers et al. raises serious questions about their conclusions.
                      Brain Inj 23(1):3-4, 2009.

                      Schaeffer TH, (Cetaruk EW), et al: Case series of rapid airway loss
                      after rattlesnake envenomation [abstract]. Clin Tox in press

                      Cetaruk EW: “Chemical Weapons: Nerve Agents,” chapter in Borron
                      S, Burns M, Shannon M, eds: Haddad and Winchester’s Clinical
                      Management of Poisoning and Drug Overdose, 4th edition, W.B.
                      Saunders, 2007.

                      Cetaruk EW: Halabja and the Anfal operations: The large-scale use of
                      chemical weapons against a civilian population [abstract].
                      Wehrmedizinische Monatsschrift 49:316-317, 2005.

                      Wax P, (Cetaruk E), et al: The ACMT-ATSDR consultation network:
                      First year’s experience [abstract]. J Tox Clin Tox 42(5):777, 2004.

                      Section Editor, Toxin Weapons, A Practical Approach to Disaster
                      Medicine and Terrorist Events, Mosby, Saint Louis, MO., 2006.

                      Cetaruk EW: “Anthrax as a Biological Weapon,” Chapter in Brent J,
                      Phillips SP, Wallace K, eds: Critical Care Toxicology, Elsevier Mosby,
                      Philadelphia, PA, 2005.

                      Cetaruk EW: “Smallpox as a Biological Weapon,” Chapter in Brent J,
                      Phillips SP, Wallace K, eds: Critical Care Toxicology, Elsevier Mosby,
                      Philadelphia, PA, 2005.

                      Cetaruk EW, Brent JB: “Plague as a Biological Weapon” Chapter in
                      Brent J, Phillips SP, Wallace K, eds: Critical Care Toxicology, Elsevier
                      Mosby, Philadelphia, PA, 2005.

                      Erdman AE, Cetaruk EW: The Viral Hemorrhagic Fevers and Other
                      Viruses as Biological Weapons: Chapter in Brent J, Phillips SP,
                      Wallace K, eds: Critical Care Toxicology, Elsevier Mosby,
                      Philadelphia, PA, 2005.

                      Cetaruk EW: “Crotaline Snake Envenomation,” Chapter in Brent J,


                                             9
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 75 of
                                      148



                      Phillips SP, Wallace K, eds: Critical Care Toxicology, Elsevier Mosby,
                      Philadelphia, PA, 2005.

                      Cetaruk EW: “Water Hemlock Poisoning,” Chapter in Brent J, Phillips
                      SP, Wallace K, eds: Critical Care Toxicology, Elsevier Mosby,
                      Philadelphia, PA, 2005.

                      Cetaruk EW: Smallpox and viral hemorrhagic fevers: How to control
                      these biological warfare agents. Clin Tox 40(3):245-246, 2002.

                      Cetaruk EW: Anthrax as a biological weapon: Recent experiences in
                      the United States. Clin Tox 40(3):242-243, 2002.

                      “Prehospital Care Protocol for Biological Terrorist Agents,”
                      Micromedex, 2001

                      “Prehospital Care Protocol for Chemical Terrorist Agents,”
                      Micromedex, 2001.

                      Cetaruk EW: “Cocaine,” “Lamotrigine,” “Water Hemlock.” Chapters in
                      Dart RC, Hurlbut KM, Kuffner EK, Yip L eds: The 5 Minute Toxicology
                      Consult, First Edition, 2000. Lippincott Williams and Wilkins.

                      Cetaruk EW: "Vitamin Toxicity." In Ford M, Delaney KA, Ling L, Rose
                      SL eds:
                      Clinical Toxicology, First Edition, 2000. Philadelphia, W.B. Saunders.

                      Cetaruk EW, Dart RC, Hurlbut KM, Horowitz RS, Shih RS, and
                      contributors: Tylenol Extended Relief® Overdose: A report of a case
                      series.
                      Annals Emerg Med 1997, 30(1):104-108.

                      Cetaruk EW, CB Cairns, JM Walther, AH Harken, RC Dart:
                      Detrimental cardiac effects of cocaine are due to its local anesthetic
                      effects. [Abstract]
                      Acad Emerg Med 1996, 3(5):424.

                      Cetaruk EW, Dart RC, Horowitz RS, Hurlbut KM:
                      "Tylenol Extended Relief Overdose" [letter] JAMA 1996, 275(9):686.



                                            10
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 76 of
                                      148




                       Cetaruk EW, CB Cairns: "Benzodiazepine Overdose" chapter in:
                       Emergency Medicine Concepts and Clinical Practice, Fourth Edition.
                       Rosen P, Editor-in- Chief



                       Cetaruk EW, Horowitz R, Hurlbut K, McDonald FW, Dart RC: Tylenol
                       Extended Relief overdose: A new headache? [Abstract]
                       Clin Toxicol 1995, 33(5):511.

                       Cairns CB, Walther IM, Cetaruk EW, Dart RC:
                       "Direct, noninvasive assessment of the effects of hydroxocobalamin
                       on cyanide toxicity" [abstract] Acad Emerg Med 1995, 2(5):343.

                       Cetaruk EW, Cairns CB, Dart RC, Walther JM, Harken AH, Banerjee A:
                       "The Cocaine Paradox: Protective and detrimental effects in cardiac
                       ischemia" [abstract] Ann Emerg Med 1995, 25:135.

                       Cetaruk EW, Aaron CK: "Hazards of Nonprescription Medications"
                       Emerg Med Clinics North Amer, May 1994, 12(2):483-510.

                       Aaron CK, Wagshal A, Cetaruk EW, Mittleman R, Hartigan C: "The
                       effect of phenytoin on aberrant intracardiac conduction in TCA-
                       poisoned pigs: An electrophysiologic evaluation (preliminary
                       results)." [Abstract]
                       Ann Emerg Med 1994, 23:613-614.

   Invited Lectures:   An Update on Medical and Recreational Marijuana Use in Colorado
                       Sky Ridge Hospital Nursing Grand Rounds
                       Sky Ridge Medical Center
                       Lone Tree, March 4, 2015

                       2013 Annual Workers Compensation Fall Update
                       Colorado Bar Association Continuing Legal Education
                       Speaker and Panel Participant: How Medical Marijuana Affects
                       Workers’ Compensation in Colorado
                       Denver, CO, October 18, 2013

                       “Safe Response to Chemical Suicide”
                       Centura Health Emergency Medical Services


                                            11
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 77 of
                                      148



                      Littleton Adventist Hospital, CO
                      October 19, 2011

                      “The Role of the Medical Toxicologist in a Radiological Accident”
                      North American Congress of Clinical Toxicology
                      Denver, CO, October 10, 2010

                      Solvent and Fuel Exposures in the Railroad Industry.
                      2010 Rocky Mountain Academy Conference:
                      Planes, Trains, and Trucks: The Role of Occupational and
                      Environmental Medicine in the Transportation Industry
                      American College of Occupational and Environmental Medicine.
                      February 6, 2010

                      “The Industrial Hygienist’s Role in Terrorism Response: A
                      Toxicologist’s Perspective,” American Industrial Hygiene
                      Association, Rocky Mountain Section, OEH & S Annual Conference,
                      Arvada, CO, October 17, 2006.

                      “Recent Advances in the Treatment of Botulism: American College of
                      Medical Toxicology Year in Toxicology Lecture,” North American
                      Congress of Clinical Toxicology, San Francisco, CA, October 9, 2006.

                      “Advanced Topics on Medical Defense Against Biological Agents -
                      Botulinum Toxin,” Subject Matter Expert and Panel Discussion
                      Participant, U.S. Army Medical Research Institute of Infectious
                      Diseases (USAMRIID) medical training satellite broadcast,
                      September 20, 2006.

                      “Iraq's Use of Chemical Weapons on Kurds and Iranians,” Medical
                      Response to Public Health Emergencies Conference, May 5-6, 2005,
                      Albuquerque, NM.

                      “Halabja and the Anfal Operations: The large scale use of chemical
                      weapons on a civilian population,” 9th Medical Chemical Defense
                      Conference, Bundeswehr Medical Academy, Munich, Germany, April
                      27, 2005.

                      “Virtual Toxicology,” American College of Emergency Physicians
                      Scientific Assembly, San Francisco, CA, October 20, 2004.


                                            12
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 78 of
                                      148




                      “Stump the Toxicologist Panel Discussion,” Moderator and
                      Participant,
                      American College of Emergency Physicians Scientific Assembly
                      San Francisco, CA, October 20, 2004.

                      “Alternative Medicines: Alternative Problems,” American College of
                      Emergency Physicians Scientific Assembly, San Francisco, CA,
                      October 19, 2004.

                      “Industrial Agents as Chemical Weapons of Opportunity,” The FBI
                      Laboratory Symposium on Forensic Toxicology,
                      August 30, 2004, Washington, D.C.

                      “Prehospital Medical Toxicology: Street Drugs – Recognition and
                      Management & Toxidromes – Street-Side Toxicology,” South Metro
                      Fire Rescue Clinical Masters Continuing Education Series,
                      Centennial, CO, December 17, 2003.

                      “Halabja and the Anfal Operations: The large-scale use of Chemical
                      Weapons on a Civilian Population,” North American Congress of
                      Clinical Toxicology, Chicago, IL, September 7, 2003.

                      “Toxic chemical agents in your community,” The American College of
                      Medical Toxicology Chemical Weapons of Mass Destruction
                      Symposium, Centers for Disease Control, Atlanta, GA, January 23,
                      2003. and The Second Annual Mediterranean Emergency Medicine
                      Congress, Sitges, Spain, September 14, 2003.

                      “Anthrax as a Biological Weapon,” North American Congress of
                      Clinical Toxicology, Rancho Mirage, CA, September 29, 2002.

                      “Hospital Preparedness and Response to Terrorism and Mass
                      Casualties,” North American Congress of Clinical Toxicology, Rancho
                      Mirage, CA, September 28, 2002.

                      “A History of Chemical Warfare,” North American Congress of
                      Clinical Toxicology, Rancho Mirage, CA, September 28, 2002.

                      “Medical aspects of bioterrorism,” Responding to the threat:


                                           13
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 79 of
                                      148



                      Bioterrorism remediation and training conference, International
                      Association of Heat and Frost insulators and Asbestos Workers and
                      the Alice Hamilton Occupational Health Center, Orlando, Florida,
                      July 8, 2002.



                      “Anthrax as a Biological Weapon: Recent Experiences in the United
                      States,” XXII International Congress of the European Association of
                      Poison Centres and Clinical Toxicologists, Lisbon, Portugal, May 22,
                      2002.

                      “Smallpox and Viral Hemorrhagic Fevers as Biological Weapons,”
                      XXII International Congress of the European Association of Poison
                      Centres and Clinical Toxicologists, Lisbon, Portugal, May 22, 2002.

                      “The Management of Mass Casualties from Terrorist Attacks”
                      2002 Michigan Homeland Security Conference
                      East Lansing, MI, April 2, 2000

                      “Business and Industry Response to Terrorism”
                      Arapahoe Chamber of Commerce, Domestic Preparedness
                      Conference
                      Centennial, CO, November 30, 2001.

                      “Chemical Weapons as Terrorist Agents,” Medical Grand Rounds
                      Avista Hospital, Colorado, November 20, 2001.

                      “Bioweapons as Terrorist Agents,” Medical Grand Rounds
                      Saint Joseph Hospital, Denver, Colorado, October 31, 2001.

                      “Chemical Weapons as Terrorist Agents,” Medical Grand Rounds
                      Porter Hospital, Denver, Colorado, October 17, 2001.

                      “Bioweapons as Terrorist Agents,” Medical Grand Rounds
                      Porter Hospital, Denver, Colorado, October 15, 2001.

                      “The Modern Threat of Biological Weapons,” American Industrial
                      Hygiene Association – Rocky Mountain Section and American
                      Society of Safety Engineers Technical Conference, Colorado School
                      of Mines, September 20, 2000.


                                            14
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 80 of
                                      148




                      "Cardiotoxicity of Selected Drugs," University of Colorado Health
                      Sciences Center, School of Pharmacy, April 18, 1995, 1997.

                      "General Management of the Poisoned Patient" and "Cardiovascular
                      Toxicology." University of Colorado Health Sciences Center, School
                      of Pharmacy, April 15, 1997.

                      "Tricyclic Antidepressant Toxicity," University of Colorado Health
                      Sciences Center, School of Pharmacy, April 25, 1995.

                      "Management of Snakebite” and “Toxic Alcohol Ingestion," Medical
                      Grand Rounds, Saint Vincent's Hospital, Billings, MT, May 1, 1995.

                      "Management of Theophylline Poisoning” and “Tricyclic
                      Antidepressant Poisoning,"
                      Medical Grand Rounds, Deaconess Medical Center, Billings, MT,
                      May 2, 1995.

                      "Prehospital Management of the Poisoned Patient," Cortez,
                      Colorado, Department of Emergency Services," May 15, 1995.

                      "Emergency Management of the Unknown Toxic Ingestion." Grand
                      Rounds, Southwest Memorial Hospital, Cortez, CO, May 16, 1995.

                      "Management of the Poisoned Pediatric Patient," Children's Hospital
                      Residency in Pediatrics, August 1995.

                      "Botulism Intoxication," Morbidity and Mortality Rounds,
                      Department of Internal Medicine, Denver General Hospital
                      June 1995.

                      "Beta Blocker Toxicity," Denver General Affiliated Residency in
                      Emergency Medicine, October 1994.

                      "Cyanide Toxicity: Recognition and Management," Denver General
                      Affiliated Residency in Emergency Medicine, September 1994.


   August 2017




                                            15
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 81 of
                                      148



                                  Edward W. Cetaruk, MD
                                  Sworn Testimony History



   Deposition             William Harris Asher et al vs. UNARCO
   June 4, 2008           United States District Court for Eastern District of Kentucky, London
                          Division
                          Case No. 6:06-CV-548 DCR

                          Retaining Attorney       Amy Cubbage, Esq.
                                                   Frost Brown Todd LLC
                                                   400 West Market Street, 32nd Fl.
                                                   Louisville, KY 40202

   Deposition             Jennifer Braillard et al., v. Maricopa County et al
   June 18, 2008          Superior Court of Arizona, Pinal County
                          Civil Action No. CV 206-01548

                          Retaining Attorney       Leslie E. O’Hara, Esq.
                                                   Stinson Morrison Hecker LLP
                                                   1850 North Central Avenue, Suite 2100
                                                   Phoenix, AZ 85004-4584

   Deposition             Blayne L. Booth, et al v. KIT, Inc, et al.
   August 20, 2008        US District Court for District of New Mexico
                          No. CIV 06-1219 JP/KBM

                          Retaining Attorney       Paul R. Koller
                                                   Rodey Law Firm
                                                   201 Third Street, Suite 2200
                                                   Albuquerque, NM 87102

   Trial Testimony        William Harris Asher et al v. UNARCO
   December 17, 2008      United States District Court for Eastern District of Kentucky, London
                          Division
                          Case No. 6:06-CV-548 DCR

                          Retaining Attorney       Todd Page
                                                   Stoll, Kennon, Ogden, PLLC
                                                   300 West Vine Street, Suite 2100
                                                   Lexington, KY 40741

   Deposition             John W. Campbell, et al v. Michael Impey, DO
   May 4, 2009            Missouri Circuit Court, 21st Judicial Circuit
                          Saint Louis County, MO
                          Cause No. 07CC-000804, Division 18
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 82 of
                                      148



                          Retaining Attorney        Laurie S. Wright
                                                    Brown & James, P.C.
                                                    1010 Market Street, 20th Floor
                                                    St. Louis, MO 63101-2000

   Deposition             Schmader v. Gress
   June 1, 2009           District Court, City and County of Denver
                          Case No. 08CV9089

                          Retaining Attorney        Titus Peterson
                                                    600 17th Street, Suite 2800
                                                    Denver, CO 80202

   Deposition             Crystal L. Jones v. PC Funding, Inc., et al.
   October 2, 2009        District Court, El Paso County, Colorado
                          Case No. 06CV2189, Division 16

                          Retaining Attorney        Jeffrey L. Bodily
                                                    Retherford, Mullen & Moore, LLC
                                                    2925 Professional place, Suite 2020
                                                    Colorado Springs, CO 80904

   Deposition             Willie B. Edwards v. Federal Express Corporation
   October 12, 2009       Circuit Court of Shelby County, Tennessee
                          Thirteenth Judicial District at Memphis
                          Case No. : 94944-8 T.D.

                          Retaining Attorney        Casey Shannon
                                                    Thomason, Hendrix, Harvey, Johnson, &
                                                    Mitchell, PLLC
                                                    29th Floor, One Commerce Square
                                                    40 South Main Street
                                                    Memphis, TN 38103-5529

   Trial Testimony        State of Colorado v. Garrett Watts
   February 2, 2010       Douglas County, Colorado
                          Case No. : 09M453

                          Retaining Attorney        Robert Wareham
                                                    Highlands Ranch Law Center, PC
                                                    330 West Plaza Dr., Suite 310
                                                    Highlands Ranch, CO 80129

   Trial Testimony        Crystal L. Jones v. PC Funding, Inc., et al.
   February 26, 2010      District Court, El Paso County, Colorado
                          Case No. 06CV2189, Division 16

                          Retaining Attorney        Lori Moore


                                               2
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 83 of
                                      148



                                                   Retherford, Mullen & Moore, LLC
                                                   2925 Professional Place, Suite 2020
                                                   Colorado Springs, CO 80904

   Deposition             Daniel Perez Worker’s Compensation Claim #200802928
   May 21, 2010           Wyoming Department of Employment
                          Worker’s Safety and Compensation Division

                          Retaining Attorney       Amy Teheri
                                                   Kempster Law Office, P.C.
                                                   135 W. 9th Street
                                                   P. O. Box 2408
                                                   Casper, WY 82602

   Trail Testimony        Schmader v. Gress
   June 10, 2010          District Court, City and County of Denver
                          Case No. 08CV9089

                          Retaining Attorney       Titus Peterson
                                                   600 17th Street, Suite 2800
                                                   Denver, CO 80202

   Deposition             Vernon Hanes v. Smithfield Foods, et al
                          Circuit of Court Dekalb County, MO
                          Case No. 08DK-CV00097

                          Retaining Attorney       Robert Rooney
                                                   Lathrop & Gage, LLP
                                                   2345 Grand Boulevard, Suite 2200
                                                   Kansas City, MO 64108-2684

   Deposition             Williams v. James B. Lockhart, et al
   October 5, 2010        District Court, Tulsa, Oklahoma
                          Case No. CJ-2008-2709

                          Retaining Attorney       Jennifer L. De Angelis
                                                   2617 East 21st Street
                                                   Tulsa, OK 74114


   Deposition             Karen Sailor vs. Executive Plaza, et al
   January 12, 2011       District Court, Jefferson County, Colorado
                          Case No.: 2009CV2106

                          Retaining Attorney       Michael Frazier
                                                   The Ross-Shannon Law Firm
                                                   12596 W. Freemont Avenue
                                                   Littleton, CO 80128


                                               3
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 84 of
                                      148



   Trial Testimony        Reyes vs. Reed, Young and Fitch
   March 10, 2011         District Court, Jefferson County, Colorado
                          Case No.: 2010CV3594

                          Retaining Attorney       John Rodman
                                                   John R. Rodman & Associates
                                                   131 Madison Street
                                                   Denver, CO 80206

   Trial Testimony        Karen Sailor vs. Executive Plaza, et al
   March 30, 2011         District Court, Jefferson County, Colorado
                          Case No.: 2009CV2106

                          Retaining Attorney       Michael Frazier
                                                   The Ross-Shannon Law Firm
                                                   12596 W. Freemont Avenue
                                                   Littleton, CO 80128

   Deposition             Dowd vs. Erin Young, et al
   August 16, 2011        District Court, Jefferson County, Division 4, Colorado
                          Case No.: 2010CV5183

                          Retaining Attorney       Tom Seaman
                                                   Seaman, Murphy & Chambers
                                                   7730 East Belleview Ave.
                                                   Suite 102
                                                   Greenwood, CO 80111


   Trial Testimony        Dowd vs. Erin Young, et al
   August 24, 2011        District Court, Jefferson County, Division 4, Colorado
                          Case No.: 2010CV5183

                          Retaining Attorney       Tom Seaman
                                                   Seaman, Murphy & Chambers
                                                   7730 East Belleview Ave.
                                                   Suite 102
                                                   Greenwood, CO 80111

   Deposition
   October 12, 2011       Kathleen B. Williams v Memorial Hospital of Laramie County, d/b/a/
                          Cheyenne Regional Medical Center, and Board of Trustees, memorial
                          Hospital of Laramie County d/b/a/ Cheyenne Regional Medical Center

                          Retaining Attorney       Traci VanPelt
                                                   McConnell Fleischner Houghtaling
                                                   4700 South Syracuse Suite 200
                                                   Denver, CO 80237


                                               4
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 85 of
                                      148




   Hearing Testimony      Darrell Havens v Detective William Johnson
   November 3, 2011                       Civil Action No. 09-cv-1380

                          Retaining Attorney       Mark S. Ratner, Esq.
                                                   Hall & Evans LLC
                                                   1125 Seventeenth Street, Suite 600
                                                   Denver, CO 80202

   Deposition
   December 19, 2011      Standing vs. Watson Pharmaceuticals, Inc., et al
                          Superior Court of the State of California
                          Loa Angeles County
                          Case Number BC405990

                          Retaining Attorney       Joseph P. Thomas
                                                   Ulmer & Berne LLP
                                                   600 Vine Street, Suite 2800
                                                   Cincinnati, OH 45202

   Deposition
   January 25, 2012       Kor vs. Advanced Air, Inc.
                          First Judicial District Court for Laramie, Wyoming


                          Retaining Attorney       Julie Tiedeken
                                                   McKellar, Tiedeken & Scoggin LLC
                                                   702 Randall Avenue
                                                   Cheyenne, WY 82001

   Deposition
   February 24, 2012      Osinga vs. Watson Pharmaceuticals, Inc.
                          US District Court for the District of Arizona
                          Case No. 4:10-cv-00115-AWT

   Retaining Attorney     Joseph P. Thomas
                          Ulmer & Berne LLP
                          600 Vine Street, Suite 2800
                          Cincinnati, OH 45202


   Trial Testimony
   March 16, 2012         Standing vs. Watson Pharmaceuticals, Inc., et al
                          Superior Court of the State of California
                          Loa Angeles County
                          Case Number BC405990



                                               5
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 86 of
                                      148



                          Retaining Attorney       Joseph P. Thomas
                                                   Ulmer & Berne LLP
                                                   600 Vine Street, Suite 2800
                                                   Cincinnati, OH 45202

   Trial Testimony        Kor vs. Advanced Air, Inc.
   April 26, 2012         First Judicial District Court for Laramie, Wyoming

                          Retaining Attorney       Julie Tiedeken
                                                   McKellar, Tiedeken & Scoggin LLC
                                                   702 Randall Avenue
                                                   Cheyenne, WY 82001


   Trial Testimony        Harris-Couch vs. US Health and Human Services
   September 17, 2012     United States Court of Federal Claims
                          Office of the Special Master before Special Master Moran
                          Case No. 10-322V

                          Retaining Attorney:      US Department of Justice
                                                   Division of Vaccine Injury           Compensation
                                                   Program

   Deposition
   November 30, 2012      Cunningham vs. Western Fuels
                          State of Wyoming
                          6th Judicial District Court
                          Campbell County, Wyoming
                          Civil Action Number: 31986

                          Retaining Attorney:      Bradley T. Cave
                                                   Holland & Hart LLP
                                                   2515 Warren Avenue, Suite 450
                                                   P.O. Box 1347
                                                   Cheyenne, WY 82003-1347

   Deposition
   January 10, 2013       Karen Ackinson vs Akira Nakada, et al
                          Commonwealth of Kentucky
                          Fayette Circuit Court, Division 7
                          Case No. 10-CI-3911

                          Retaining Attorney:      Tony Rager, Esq.
                                                   Wellman, Nichols & Smith, PLLC
                                                   444 Lewis Harget Circle, Suite 170
                                                   Lexington Kentucky 40503
                                                   United States of America



                                               6
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 87 of
                                      148




   Trial Testimony
   February 11, 2013      United States vs. Mullikin
                          Federal Court, Denver, Colorado

                          Retaining Attorney:       Peter Bornstein, Esq.
                                                    6060 Greenwood Plaza Blvd.
                                                    Suite 500
                                                    Greenwood Village, CO 80111

   Deposition             Johnson vs. Rocky Mountain Construction Specialists, et al
   March 19, 2013         District Court, County of Denver
                          2012CV2940
                          Retaining attorney       Heather A. Salg, Esq.
                                                   Harris, Karstaedt, Jamison & Powers, P.C.
                                                   10333 E. Dry Creek Road, Suite 300
                                                   Englewood, CO 80112


   Deposition             Havens vs. Johnson
   March 27, 2013         United State District Court
                          Case No.: 09-CV-01380-MSK-MEH

                          Retaining Attorney:       David DeMuro, Esq.
                                                    Vaughan & DeMuro
                                                    3900 East Mexico Ave., Suite 620
                                                    Denver, Colorado 80210


   Deposition             McClanahan vs. Trione
   April 1, 2013          Case Number: 2011cv346
                          Division: 11
                          District Court, County of Teller
                          Colorado

                          Retaining attorney:       Thomas J. Herd
                                                    Gaddis, Kin, Herd & Craw, P.C.
                                                    118 South Wahsatch Avenue, Suite 100
                                                    Colorado Springs, CO 80903

   Trial Testimony        Rice vs. Arapahoe House, Inc.
   June 5, 2013           Case Number: 2012CV301
                          District Court, Adams County
                          Colorado

                          Retaining attorney:       Thomas Alfrey
                                                    Treece Alfrey Musat, PC
                                                    999 18th Street, Suite 1600


                                                7
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 88 of
                                      148



                                                    Denver, CO 80202

   Trial Testimony        American Family Insurance vs. Parker D. Neilsen, et al
   June 7, 2013           Case Number 11-CV-4648
                          District Court, County of Mesa, Colorado

                          Retaining Atttorney:      Kurt H. Henkel, Esq.
                                                    Walberg, Tucker & Holmes, P.C.
                                                    7400 East Caley Avenue, Suite 300
                                                    Centennial, Colorado 80111-6714

   Deposition             Texas City Refinery Ultracracker Emission Event Litigation
   June 13, 2013          Master File No. 10-UC-0001
                          District Court of Galveston County, Texas

                          Retaining attorney:       Steve Fazio, Esq.
                                                    Squire Sanders (US) LLP
                                                    4900 Key Tower
                                                    127 Public Square
                                                    Cleveland, OH 44114

   Trial Testimony        McGarvin vs Southglenn Country Club
   October 21, 2013       District Court, Arapahoe County, Colorado
                          Case No. 11-CV-2270

                          Retaining Attorney:       Stephen Higgins
                                                    600 17th Street, Suite 600-N
                                                    Denver, CO 80202

   Trial Testimony        McClanahan vs. Trione
   April 4, 2014          Case Number: 2011cv346
                          Division: 11
                          District Court, County of Teller
                          Colorado

                          Retaining attorney:       Thomas J. Herd
                                                    Gaddis, Kin, Herd & Craw, P.C.
                                                    118 South Wahsatch Avenue, Suite 100
                                                    Colorado Springs, CO 80903

   Deposition             Texas City Refinery Ultracracker Emission Event Litigation
   July 30, 2014          Master File No. 10-UC-0001
                          District Court of Galveston County, Texas

                          Retaining attorney:       David Herrick
                                                    Herrick & Associates
                                                    18111 Preston Road, Suite 480
                                                    Dallas, TX 75252


                                                8
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 89 of
                                      148



   Deposition             Hamann vs. Hamilton & Spear Painting, et al
   September 30, 2014     Case No.: CV PI 1205450
                          District Court, Ada County, Idaho

                          Retaining Attorney       Eris Rossman
                                                   737 North 7th Street
                                                   Boise, ID 83702


   Trial Testimony        Laura Kirkbride
   October 22, 2014       Family Court
                          Arapahoe County, Colorado

                          Retaining Attorney       Heather Broxterman
                                                   Gutterman Griffiths PC
                                                   0375 Park Meadows Drive, Suite 520
                                                   Littleton, CO 80124

   Trial Testimony        JIM PAUL FREEMYER, Claimant, v. NOW OR NEVER TRUCKING, INC.,
   May 18, 2015           Employer, and PINNACOL ASSURANCE
                          State of Colorado
                          OFFICE OF ADMINISTRATIVE COURTS
                          WORKERS' COMPENSATION NO. 4-955-886

                          Retaining Attorney       Lynda S. Newbold
                                                   Ruegsegger, Simons, Smith & Stern, LLC
                                                   1401 Seventeenth St., Suite 900, Denver, CO
                                                   80202

   Trial Testimony        Tara R. Lucero vs. Iveth Castro Ochoa and Terrance J. Carson
   October 27, 2015       District Court, Arapahoe County, Colorado
                          Case Number: 2014CV032807

                          Retaining Attorney       Phillip Khalife, Esq.
                                                   Campbell, Latiolais & Averbach, LLC
                                                   825 Logan Street
                                                   Denver, CO 80203

   Trial Testimony        Heather Rogero vs. Secretary of the US Department of HHS
   March 14, 2016         United States Court of Federal Claims, Office of the Special Masters
                          Case No.: 11-770V
                          Special Master George L. Hastings

                          Retaining Attorney       US Department of Justice
                                                   Division of Vaccine Injury Compensation



                                               9
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 90 of
                                      148




   Deposition             Stephanie Anderson vs. Banner Health, et al
   April 28, 2016         District Court, Washakie County, Wyoming
                          Civil Action No. 2015-0051


                          Retaining Attorney        George Powers
                                                    Sundahl, Powers, Kapp & Martin, LLC
                                                    1725 Carey Avenue
                                                    Cheyenne, WY 82001

   Deposition             Suzette Meacham, et al vs. 3053 Restaurant Group, LLC, et al
   May 17, 2017           District Court, County Adam, State of Colorado
                          Case No. 16CV30455

                          Retaining Attorney:       Stephen Higgins
                                                    White & Steele, PC
                                                    600 17th Street, Suite 600
                                                    Denver, CO 80202

   Deposition             Martin W. Cliffe vs. Kirk J. Mueller
   August 22, 2017        Circuit Court of Saint Louis County, State of Missouri
                          Case No. 14SL-CC03062, Division 21

                          Retaining Attorney:       Robert F. Chandler
                                                    Baker Sterchi Cowden & Rice LLC
                                                    1010 Market Street, Suite 950
                                                    St. Louis, MO 63101

   Trial Testimony        Desiree Martinez vs. Regional Transportation District and Rosario Loya
   May 2, 2018            District Court, City and County of Denver, State of Colorado
                          Case No.: 2017CV31006

                          Retaining Attorney:       James A. Stadler, Esq.
                                                    Associate General Counsel
                                                    Regional Transportation District
                                                    1660 Blake Street
                                                    Denver, Colorado 80202




                                               10
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 91 of
                                      148



                                      CURRICULUM VITAE

    NAME           Benjamin W. Hatten, MD MPH                        DATE    11/30/2017
    I. PRESENT POSITION AND ADDRESS
    Academic Rank:       Assistant Professor
    Department:          Section of Medical Toxicology,
                         Department of Emergency Medicine &
                         Division of Clinical Pharmacology and Toxicology,
                         Department of Medicine
                         University of Colorado School of Medicine
    Professional
    Addresses:           University of Colorado School of Medicine
                         Anschutz Medical Campus
                         Department of Emergency Medicine
                         Leprino Building, 7th Floor
                         Campus Box B-215
                         12401 E. 17th Avenue
                         Aurora, CO 80045
                         Office: 720-848-6867
                         Fax: 720-848-7374

                         Rocky Mountain Poison and Drug Center
                         990 Bannock St
                         Denver, CO 80204
                         Office: 303-389-1649

                         Toxicology Associates
                         26 W Dry Creek Circle
                         Suite 325
                         Littleton, CO 80120
                         Office: 720-477-2500
                         Fax: 720-598-0409
    E-Mail Addresses:    benjamin.hatten@ucdenver.edu
                         benjamin.hatten@rmpdc.org
                         bhatten@toxicologyassoc.com

                                                 1
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 92 of
                                      148




   II. EDUCATION

   UNDERGRADUATE
       1998 – 2002                   Bachelor of Arts
                                     Hendrix College
                                     Conway, Arkansas

   MEDICAL SCHOOL
        2002 – 2006                  Doctor of Medicine
                                     University of Texas-Southwestern Medical School
                                     Dallas, Texas

   GRADUATE EDUCATION
       2011- 2013                    Master of Public Health
                                     Epidemiology and Biostatistics Track
                                     Oregon Master of Public Health Program
                                     Oregon Health and Science University
                                     Portland, Oregon

   INTERNSHIP/RESIDENCY:
        2006 – 2010                  Residency in Emergency Medicine
                                     Denver Health Medical Center
                                     Denver, Colorado

   FELLOWSHIP:
        2011- 2013                   Medical Toxicology Fellowship
                                     Oregon Health and Science University
                                     Portland, Oregon

   III. ACADEMIC APPOINTMENTS

   2010-2011                         Clinical Instructor of Emergency Medicine &
                                     Attending Physician
                                     Department of Emergency Medicine
                                     University of Colorado School of Medicine
                                     Aurora, Colorado

   2010-2011                         Attending Physician
                                     Department of Emergency Medicine
                                     Denver Health Medical Center
                                     Denver, Colorado

                                        2
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 93 of
                                      148



   2011-2013                         Attending Physician
                                     Department of Emergency Medicine
                                     Portland Veterans Affairs Medical Center
                                     Portland, Oregon

   2011-2014                         Adjunct Assistant Professor of Emergency
                                     Medicine & Attending Physician
                                     Department of Emergency Medicine
                                     Oregon Health and Science University
                                     Portland, Oregon

   2013-Present                      Faculty
                                     University of Colorado School of Public Health
                                     Aurora, Colorado

   2013-Present                      Consulting Attending Physician
                                     Department of Emergency Medicine
                                     Children’s Hospital of Colorado
                                     Aurora, Colorado

   2013-Present                      Consulting Attending Physician
                                     Department of Emergency Medicine
                                     Denver Health Medical Center
                                     Denver, Colorado

   2013-Present                      Attending Physician & Medical Toxicologist
                                     Rocky Mountain Poison and Drug Center
                                     Denver, Colorado

   2013-2014                         Clinical Instructor & Attending Physician
                                     Department of Emergency Medicine
                                     Department of Medicine
                                     University of Colorado School of Medicine
                                     Aurora, Colorado

   2014-Present                      Assistant Professor
                                     Department of Emergency Medicine
                                     Department of Medicine
                                     University of Colorado School of Medicine
                                     Aurora, Colorado

   IV: NON-ACADEMIC PROFESSIONAL POSITIONS


                                        3
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 94 of
                                      148



   POSITION
   2008                              Physician
                                     Nextcare Urgent Care
                                     Aurora, Colorado

   2008-2010                         Physician
                                     Lone Tree Acute Care Center
                                     Lone Tree, Colorado

   2009                              Physician
                                     ResortMed
                                     Aspen, Colorado

   2009-2011                         Emergency Physician
                                     EmCare
                                     Dallas, TX

   2013-2014                         Emergency Physician
                                     Emergency Physicians at Porter Hospitals
                                     Englewood, Colorado

   2013-Present                      Medical Toxicologist
                                     Toxicology Associates
                                     Denver, Colorado

   HOSPITAL PRIVILEGES
   2009-2010                         Emergency Physician
                                     St. Thomas More Hospital
                                     Canon City, Colorado

   2009-2011                         Emergency Physician
                                     Prowers Medical Center
                                     Lamar, Colorado

   2013-2014                         Emergency Physician
                                     Castle Rock Adventist Hospital
                                     Castle Rock, Colorado

   2013-2014                         Emergency Physician
                                     Parker Adventist Hospital
                                     Parker, Colorado

   2013-2014                         Emergency Physician

                                        4
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 95 of
                                      148



                                     Porter Adventist Hospital
                                     Denver, Colorado

   2013-2014                         Emergency Physician
                                     Littleton Adventist Hospital
                                     Littleton, Colorado

   2013-Present                      Medical Toxicology Consultant
                                     Porter Adventist Hospital
                                     Denver, Colorado

   2013-Present                      Medical Toxicology Consultant
                                     Littleton Adventist Hospital
                                     Littleton, Colorado

   2013-Present                      Medical Toxicology Consultant
                                     Swedish Medical Center
                                     Englewood, Colorado

   V. HONORS

   2013                              Alpha Omega Alpha Honor Society

   VI. MEMBERSHIPS

          2002 – Present             American Medical Association
                                     Positions Held:
                                            President, UT-SW Chapter
                                            Alternate Delegate, House of Delegates

          2002-2006                  Texas Medical Association
                                     Positions Held:
                                            President, UT-SW Chapter

          2002-2006                  Emergency Medicine Student’s Association
                                     Positions Held:
                                            President, UT-SW Chapter
                                            Liaison, Emergency Medicine Residents’
                                            Association

          2003 – Present             American College of Emergency Physicians
                                     Positions Held:
                                            Member, Clinical Policies Committee

                                        5
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 96 of
                                      148



                                            Member, Academic Affairs Committee
                                            Member, Trauma and Injury Prevention
                                            Section
                                            Member, Toxicology Section

         2003 – Present              Emergency Medicine Residents’ Association
                                     Positions Held:
                                            Representative, ACEP Clinical Policies
                                            Committee
                                            Representative, ACEP Academic Affairs
                                            Committee
                                            Liaison, UT-SW Emergency Medicine
                                            Interest Group

         2006 – Present              Society for Academic Emergency Medicine

         2006 – 2011                 Colorado Chapter
         2013-Present                American College of Emergency Physicians

         2006 – 2011                 Colorado Medical Society

         2011-2013                   Oregon Chapter
                                     American College of Emergency Physicians

         2011-2013                   Oregon Medical Society

         2011-Present                American Academy of Clinical Toxicology

         2011-Present                American College of Medical Toxicology

   VII. SERVICE

   ORGANIZATIONS
   INTERNATIONAL
        2016-present                 Voting Group Member
                                     Clinical Toxicology Recommendations
                                     Collaboration: QT prolongation
                                     AACT/EAPCCT joint guideline

   NATIONAL
        2003                         Alternate Delegate
                                     Texas Delegation
                                     House of Delegates

                                        6
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 97 of
                                      148



                                     American Medical Association
                                     Chicago, Illinois

         2007 – 2008                 Member
                                     Academic Affairs Committee
                                     American College of Emergency Physicians
                                     Irving, Texas

         2008 – 2010                 Member
         2014-Present                Clinical Policies Committee
                                     American College of Emergency Physicians
                                     Irving, Texas

         2011-2012                   Working Group Member
                                     Developing an Education Research Consortium
                                     Consensus Conference
                                     Society for Academic Emergency Medicine

         2018-present                ACEP representative
                                     Antibiotics guideline
                                     American Dental Association

   REGIONAL
        2010-2011                    Annual Meeting Planning Committee Member
                                     Western Regional Society of Academic Emergency
                                     Medicine
                                     Co-Director Back Bowls Trivia

   DEPARTMENTAL
        2006 – 2007                  Member
        2017-Present                 Wellness Committee
                                     Residency in Emergency Medicine
                                     Department of Emergency Medicine
                                     Denver Health Medical Center
                                     Denver, Colorado

         2008 – 2010                 Member
                                     Compliance Committee
                                     Residency in Emergency Medicine
                                     Department of Emergency Medicine
                                     Denver Health Medical Center
                                     Denver, Colorado


                                        7
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 98 of
                                      148



         2014-present                      Member
                                           Case Review Committee
                                           Department of Emergency Medicine
                                           University of Colorado School of Medicine
                                           Aurora, Colorado

         2016                              Member
                                           Zoning and Staffing RPM
                                           Department of Emergency Medicine
                                           University of Colorado School of Medicine
                                           Aurora, Colorado

         2016-2017                         Member
                                           Incentive Revision Committee
                                           Department of Emergency Medicine
                                           University of Colorado School of Medicine
                                           Aurora, Colorado

   PUBLICATIONS/WORK PRODUCTS
   QUALITY ASSURANCE PROJECTS

            1. Hatten B. Emergency Department Thoracotomies: 2008-2009. Denver Health
               Residency in Emergency Medicine, Denver Health Medical Center. 2010.

   CLINICAL PROTOCOLS

            1. Hatten B. Methotrexate Policy. Oregon Poison Center, Oregon Health and
               Science University. 2012.

            2. Hatten B. Lowenstein S. Syncope Pathway. Department of Emergency Medicine,
               University of Colorado School of Medicine. 2016

            3. Hatten B. Lowenstein S. Low Back Pain Pathway. Department of Emergency
               Medicine, University of Colorado School of Medicine. 2016

   ADMINISTRATION

            1. Emergency Medicine Coding Matrix. 2015.

   PUBLIC EVENTS
   MEDIA INTERACTIONS

         February 16, 2012   Arsenic in baby formula and energy foods

                                              8
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 99 of
                                      148



                              Video Interview.
                              KOIN Channel 6 News.
                              Portland, Oregon.

          February 1, 2017    A swig of hydrogen peroxide — promoted by alternative-health
                              devotees — can kill you
                              Print Interview
                              Washington Post
                              Washington, DC

          February 3, 2017    Cleansing Benefits from Peroxide?
                              Video Interview
                              KCWY Channel 13 News
                              Casper, WY

          February 9, 2017    Drinking peroxide as ‘natural’ cure leads to dangerous blood clots
                              Interview
                              HealthDay
                              New York, NY

          February 20, 2017   Ingesting hydrogen peroxide can be fatal, researchers say
                              Interview
                              CNN
                              Atlanta, GA

   COMMUNITY OUTREACH

          October 17, 2012    Designer Drugs
                              Expert Panel
                              Multnomah County Health Department
                              Portland, Oregon

          2017-Present        Exposure Protocol
                              Denver Zoo
                              Denver, CO

   VIII. LICENSURE & CERTIFICATIONS

   LICENSES
   2007 – Present                            Unrestricted Medical License
                                             State of Colorado
                                             License Number Available Upon Request
                                             Expires 04/31/2019

                                                9
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 100
                                     of 148




   2011- Present                             Unrestricted Medical License
                                             State of Oregon
                                             License Number Available Upon Request
                                             Expires 12/31/2017

   CERTIFICATIONS
   2007 – Present                            Controlled Substance Registration Certificate
                                             United States Department of Justice
                                             Drug Enforcement Administration
                                             License Number Available Upon Request
                                             Expires 10/31/2019

   2011-Present                              Emergency Medicine Board Certification
                                             American Board of Emergency Medicine
                                             License Number Available Upon Request
                                             Expires 12/2021

   2014-Present                              Medical Toxicology Board Certification
                                             American Board of Emergency Medicine
                                             License Number Available Upon Request
                                             Expires 12/2024

   IX. INVENTIONS/PATENTS

   N/A

   X. REVIEW/REFEREE WORK

   JOURNAL PEER REVIEWER

          2013-Present                       Clinical Toxicology

          2013-Present                       Journal of Medical Toxicology

          2015-Present                       EM Practice

          2015-Present                       Academic Emergency Medicine

   GUIDELINE PEER REVIEWER

          1.       2011 ACCF/AHA Focused Update of the Guidelines for the Management of
                   Patients With Unstable Angina/Non-ST-Elevation Myocardial Infarction

                                               10
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 101
                                     of 148



               (Updating the 2007 Guideline) A Report of the American College of Cardiology
               Foundation/American Heart Association Task Force on Practice Guidelines.
               Wright RS, Anderson JL, Adams CD, Bridges CR, Casey DE Jr, Ettinger SM,
               Fesmire FM, Ganiats TG, Jneid H, Lincoff AM, Peterson ED, Philippides GJ,
               Theroux P, Wenger NK, Zidar JP.
               J Am Coll Cardiol. 2011 Mar 23.
               Circulation. 2011 Mar 28.

        2.     Opioids Guideline. American College of Occupational and Environmental
               Medicine. Hegmann KT.
               Publication pending

   XI. INVITED PRESENTATIONS

   RESEARCH PRESENTATIONS
   INTERNATIONAL:
        2014                               Factors associated with prehospital naloxone use in
                                           the United States: 2010.
                                           Poster Presentation
                                           XXXIV International Congress of the European
                                           Association of Poisons Centres and Clinical
                                           Toxicologists (EAPCCT)
                                           Brussels, Belgium

        2015                               Toxic exposures in young children resulting in
                                           tracheal intubation
                                           Oral and Poster Presentations
                                           XXXV International Congress of the European
                                           Association of Poisons Centres and Clinical
                                           Toxicologists (EAPCCT)
                                           St. Julian’s, Malta

        2015                               Outcomes Following Nerve Agent Exposure
                                           Reported in the ToxIC Registry
                                           Poster Presentation
                                           VIIIth Mediterranean Emergency Medicine
                                           Congress
                                           Rome, Italy

        2015                               Outcomes Following Brodifacoum Exposure
                                           Reported in the ToxIC Registry (2010-2013)
                                           Oral Presentation
                                           VIIIth Mediterranean Emergency Medicine

                                             11
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 102
                                     of 148



                                    Congress
                                    Rome, Italy

        2015                        Outcomes Following Cyanide Exposure Reported in
                                    the ToxIC Registry (2010-2013)
                                    Oral Presentation
                                    VIIIth Mediterranean Emergency Medicine
                                    Congress
                                    Rome, Italy

        2017                        Plant and fungi exposures reported to the
                                    Toxicology Investigators Consortium (ToxIC)
                                    Poster Presentation
                                    North American Congress of Clinical Toxicology
                                    Vancouver, Canada

   NATIONAL PRESENTATIONS:

        2004                        Can Midlevel Providers Perform Ultrasonography
                                    on Superficial Abscesses?
                                    Poster Presentation
                                    American College of Emergency Physicians
                                    Research Forum
                                    San Francisco, California

        2004                        A Prospective Study Comparing Standard
                                    Laryngoscopy to the Trachview Videoscope System
                                    for Orotracheal Intubation by Emergency Medicine
                                    Residents and Medical Students.
                                    Poster Presentation
                                    American College of Emergency Physicians
                                    Research Forum
                                    San Francisco, California

        2009                        Assessing Residency Review Committee
                                    Compliance with an Electronic Survey
                                    Poster Presentation
                                    Society for Academic Emergency Medicine
                                    Annual Meeting
                                    New Orleans, Louisiana

        2011                        Change In Major Trauma Following A Law To
                                    Allow Expansion Of Alcohol Sales

                                      12
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 103
                                     of 148



                                    Poster Presentation
                                    Society for Academic Emergency Medicine
                                    Annual Meeting
                                    Boston, Massachusetts

        2011                        What Does Service Obligation" Or "Clinical
                                    Education" Mean?"
                                    Poster Presentation
                                    Council of Residency Directors
                                    Academic Assembly
                                    San Diego, California

        2011                        What Does Service Obligation" Or "Clinical
                                    Education" Mean?"
                                    Poster Presentation
                                    Society for Academic Emergency Medicine
                                    Annual Meeting
                                    Boston, Massachusetts

        2012                        The Spatial Epidemiology of Toxic Mushroom
                                    Ingestions in the United States: 2001-2011
                                    Fellow-in-Training Research Symposium
                                    American College of Medical Toxicology
                                    Spring Conference
                                    San Diego, California

        2012                        Characteristics of Salicylate Poisoned Patients with
                                    an Elevated INR
                                    Fellow-in-Training Research Symposium
                                    American College of Medical Toxicology
                                    Spring Conference
                                    San Diego, California

        2012                        Change in Major Trauma Following a Law to Allow
                                    Expansion of Alcohol Sales
                                    Poster Presentation
                                    American College of Medical Toxicology
                                    Spring Conference
                                    San Diego, California

        2012                        Change in Ethanol Related Visits and Alcohol
                                    Withdrawal Visits to the Emergency Department
                                    Following a Law to Allow Expansion of Alcohol

                                      13
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 104
                                     of 148



                                    Sales
                                    Poster Presentation
                                    Society for Academic Emergency Medicine
                                    Annual Meeting
                                    Chicago, Illinois

        2012                        The epidemiology of mushroom ingestion calls to
                                    US poison control centers: 2001-2011.
                                    Platform Presentation
                                    North American Congress of Clinical Toxicology
                                    Las Vegas, Nevada

        2012                        Arginine Hydrochloride overdose in an infant.
                                    Poster Presentation
                                    North American Congress of Clinical Toxicology
                                    Las Vegas, Nevada

        2012                        Severe pediatric lead toxicity after ingestion of three
                                    intact rifle cartridges.
                                    Poster Presentation
                                    North American Congress of Clinical Toxicology
                                    Las Vegas, Nevada

        2012                        First report of envenomation by the Great Lakes
                                    Bush Viper (Atheris nitschei).
                                    Poster Presentation
                                    North American Congress of Clinical Toxicology
                                    Las Vegas, Nevada

        2012                        Cinnamania: 15 seconds of internet fame, 3 days in
                                    the ICU.
                                    Poster Presentation
                                    North American Congress of Clinical Toxicology
                                    Las Vegas, Nevada

        2012                        Sensitivity and Positive Predictive Value of ICD-9-
                                    CM Codes for Alcohol-Related Diagnoses in the
                                    Emergency Department.
                                    Poster Presentation
                                    American College of Emergency Physicians
                                    Research Forum
                                    Denver, Colorado


                                      14
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 105
                                     of 148



        2013                        High Concentration Peroxide Ingestions: 2001-2011
                                    Fellow-in-Training Research Symposium
                                    American College of Medical Toxicology
                                    Spring Conference
                                    San Juan, Puerto Rico

        2013                        Major Bleeding Events in Salicylate Toxicity
                                    Poster Presentation
                                    American College of Medical Toxicology
                                    Spring Conference
                                    San Juan, Puerto Rico

        2013                        Coral Snake Envenomations 2001-2011: Antivenin
                                    Use and Outcomes
                                    Oral Presentation
                                    Society for Academic Emergency Medicine
                                    Annual Meeting
                                    Atlanta, Georgia

        2013                        Outcomes following high concentration peroxide
                                    ingestions.
                                    Platform Presentation
                                    North American Congress of Clinical Toxicology
                                    Atlanta, Georgia

        2013                        Caustic injuries following high concentration
                                    peroxide ingestions: 2001-2011.
                                    Poster Presentation
                                    North American Congress of Clinical Toxicology
                                    Atlanta, Georgia

        2013                        Utility of CT and HBO therapy following high
                                    concentration peroxide ingestions: 2001-2011.
                                    Poster Presentation
                                    North American Congress of Clinical Toxicology
                                    Atlanta, Georgia

        2013                        What's the cost of better joints? move free advanced
                                    leading to hepatotoxicity.
                                    Poster Presentation
                                    North American Congress of Clinical Toxicology
                                    Atlanta, Georgia


                                      15
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 106
                                     of 148



        2013                        Predictors of Coagulopathy and Hemorrhage
                                    in Salicylate Toxicity
                                    Poster Presentation
                                    American College of Emergency Physicians
                                    Research Forum
                                    Seattle, Washington

        2014                        Aspirin and Fanconi syndrome: are there risk
                                    factors for its development?
                                    Poster Presentation
                                    North American Congress of Clinical Toxicology
                                    New Orleans, Louisiana

        2015                        Chemical Threat Agents Reported in the ToxIC
                                    Registry (2010-2013)
                                    Poster Presentation
                                    American College of Medical Toxicology
                                    Spring Conference
                                    Clearwater Beach, Florida

        2015                        Medical Toxicology Consult Service at a Tertiary
                                    Care Children’s Hospital
                                    Poster Presentation
                                    American College of Medical Toxicology
                                    Spring Conference
                                    Clearwater Beach, Florida

        2015                        Prescription Opioid Exposures and Outcomes
                                    Among Older Adults
                                    Oral Presentation
                                    Society for Academic Emergency Medicine
                                    Annual Meeting
                                    San Diego, California

        2015                        QRS Widening Associated with Quetiapine
                                    Toxicity
                                    Poster Presentation
                                    North American Congress of Clinical Toxicology
                                    San Francisco, California

        2017                        Hydrogen Peroxide Exposures Reported to the
                                    Toxicology Investigators Consortium (ToxIC)
                                    Poster Presentation

                                      16
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 107
                                     of 148



                                       American College of Medical Toxicology
                                       Spring Conference
                                       San Juan, Puerto Rico

         2017                          Muscimol and ibotenic acid containing mushrooms
                                       exposures: US National Poison Data System 2001-
                                       2011
                                       Poster Presentation
                                       American College of Medical Toxicology
                                       Spring Conference
                                       San Juan, Puerto Rico

         2017                          Parenteral Lidocaine to Treat Symptomatic
                                       Nephrolithiasis
                                       Poster Presentation
                                       Society for Academic Emergency Medicine
                                       Annual Meeting
                                       Orlando, Florida

   REGIONAL PRESENTATIONS:

         2011                          Change In Major Trauma Following A Law To
                                       Allow Expansion Of Alcohol Sales
                                       Lightening Oral Abstract Presentation
                                       Society for Academic Emergency Medicine
                                       Western Regional Meeting
                                       Keystone, Colorado

   SPEAKING ENGAGEMENTS/INVITED PROFESSORSHIPS
   INTERNATIONAL PRESENTATIONS:
        2017                     Alpha-2 Agonist Toxicity
                                 North American Congress of Clinical Toxicology
                                 Vancouver, Canada

   NATIONAL PRESENTATIONS:
        2008                           Medical Student Symposium
                                       Society for Academic Emergency Medicine
                                       Annual Meeting
                                       Washington, DC

         2008                          Suture Workshop
                                       Keystone Nurse Practitioner Conference
                                       Keystone, Colorado

                                         17
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 108
                                     of 148




             2012                              What’s New at Alpha-2
                                               American College of Medical Toxicology
                                               National Teleconference

             2013                              Valproic Acid
                                               ERCAST/EMCrit

             2014                              Hill Criteria and Causal Analysis
                                               Western Fellows
                                               Portland, Oregon

             2015                              Physostigmine
                                               ERCAST/EMCrit

             2015                              The Mile High Club: The Effects of Marijuana
                                               Legalization in Colorado
                                               Society for Academic Emergency Medicine
                                               Annual Meeting
                                               San Diego, California

             2017                              Clinical Policy: Neuroimaging and Decision
                    Making in Adult Mild Traumatic Brain Injury in the                    Acute
   Setting
                                               Rocky Mountain Trauma and Emergency Medicine
                                               Beaver Creek, Colorado

   REGIONAL PRESENTATIONS:

             2008                              Altered Mental Status
                                               Denver Fire Department CME
                                               Denver, Colorado

             2008                              Suture Workshop
                                               Emergency Medicine Interest Group
                                               University of Colorado School of Medicine
                                               Aurora, Colorado

             2009                              Hyperthermia
                                               Denver Fire Department CME
                                               Denver, Colorado

             2009                              Hypothermia

                                                  18
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 109
                                     of 148



                                    Denver Fire Department CME
                                    Denver, Colorado

        2009                        Environmental Emergencies
                                    Denver Health Paramedic School
                                    Denver, Colorado

        2017                        Clinical Policies: Seizures & Asymptomatic
                                    Hypertension
                                    Colorado Association of Physicians Assistants
                                    Copper Mountain, Colorado

   XII. TEACHING RECORD

   PRESENTATIONS
   UNDERGRADUATE/MEDICAL STUDENTS

        2009, 2010                  Wilderness Envenomations
                                    SURG 6624
                                    Introduction to Wilderness Medicine
                                    University of Colorado School of Medicine
                                    Aurora, Colorado

        2010, 2011                  Outdoor Sporting Activities
                                    SURG 8031
                                    Wilderness Medicine
                                    University of Colorado School of Medicine
                                    Moab, Utah

        2010, 2011                  Envenomations
                                    SURG 8031
                                    Wilderness Medicine
                                    University of Colorado School of Medicine
                                    Estes Park, Colorado

   GRADUATE STUDENTS/GRADUATE MEDICAL EDUCATION

        2007                        Etomidate for RSI in Sepsis
                                    Denver Health Residency in Emergency Medicine
                                    Denver Health Medical Center
                                    Denver, Colorado

        2008                        Wide Complex Tachycardia

                                      19
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 110
                                     of 148



                                    Denver Health Residency in Emergency Medicine
                                    Denver Health Medical Center
                                    Denver, Colorado

        2008                        Heparin in ACS: A Question of Harm
                                    Denver Health Residency in Emergency Medicine
                                    Denver Health Medical Center
                                    Denver, Colorado

        2009                        Morbidity and Mortality Conference
                                    Denver Health Residency in Emergency Medicine
                                    Denver Health Medical Center
                                    Denver, Colorado

        2009                        Bad for Business: Public Policy and Injury
                                    Prevention
                                    Denver Health Residency in Emergency Medicine
                                    Denver Health Medical Center
                                    Denver, Colorado

        2010                        Envenomations
                                    Denver Health Residency in Emergency Medicine
                                    Denver Health Medical Center
                                    Denver, Colorado

        2011-2012                   Introduction to Toxicology
                                    Emergency Medicine Residency
                                    Oregon Health and Science University
                                    Portland, Oregon

        2012                        Morbidity and Mortality Conference
                                    Emergency Medicine Residency
                                    Oregon Health and Science University
                                    Portland, Oregon

        2012                        Rock n’ Roll Toxicology
                                    Emergency Medicine Residency
                                    Oregon Health and Science University
                                    Portland, Oregon

        2012                        Agitated Patient
                                    Emergency Medicine Residency
                                    Oregon Health and Science University

                                      20
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 111
                                     of 148



                                    Portland, Oregon

        2012                        Severe Alcohol Withdrawal
                                    Emergency Medicine Residency
                                    Oregon Health and Science University
                                    Portland, Oregon

        2013                        Envenomations
                                    Emergency Medicine Residency
                                    Oregon Health and Science University
                                    Portland, Oregon

        2014                        Dermal Toxicology
                                    Environmental and Occupational Toxicology 6616
                                    University of Colorado School of Public Health
                                    Aurora, Colorado

        2014                        Ophthalmic Toxicology
                                    Environmental and Occupational Toxicology 6616
                                    University of Colorado School of Public Health
                                    Aurora, Colorado

        2015                        Aspirin and NSAIDS
                                    Denver Health Residency in Emergency Medicine
                                    University of Colorado School of Medicine
                                    Denver, Colorado

        2015                        Digoxin (Cardiac Glycosides)
                                    Denver Health Residency in Emergency Medicine
                                    University of Colorado School of Medicine
                                    Denver, Colorado

        2015                        Seizures
                                    Denver Health Residency in Emergency Medicine
                                    University of Colorado School of Medicine
                                    Denver, Colorado

        2015                        Iron
                                    Denver Health Residency in Emergency Medicine
                                    University of Colorado School of Medicine
                                    Denver, Colorado

        2017                        Note Writing

                                      21
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 112
                                     of 148



                                    Denver Health Residency in Emergency Medicine
                                    University of Colorado School of Medicine
                                    Denver, Colorado

   EDUCATION POSITIONS

        2007-2011                   Instructor
                                    SURG 8006
                                    MSIV Emergency Medicine Rotation
                                    University of Colorado Hospital and
                                    Denver Health Medical Center
                                    University of Colorado School of Medicine
                                    Aurora, Colorado

        2008-2011                   Instructor
                                    IDPT 7031
                                    MSIII Emergency Medicine Rotation
                                    University of Colorado School of Medicine
                                    Aurora, Colorado

        2009-2011                   Instructor
                                    SURG 6624
                                    Introduction to Wilderness Medicine
                                    University of Colorado School of Medicine
                                    Aurora, Colorado

        2009-2011                   Instructor
                                    SURG 8031
                                    Wilderness Medicine
                                    University of Colorado School of Medicine
                                    Aurora, Colorado

        2010-2011                   Preceptor
        2013-Present                IDPT 6000
                                    Foundations of Doctoring
                                    University of Colorado School of Medicine
                                    Aurora, Colorado

        2011-2014                   Instructor
                                    ETOX 709X
                                    Medical Toxicology
                                    Oregon Health & Science University School of
                                    Medicine

                                      22
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 113
                                     of 148



                                    Portland, Oregon

        2013-Present                Attending Physician/Instructor
                                    EMED 8004/8006
                                    MSIV Emergency Medicine Rotations
                                    University of Colorado Hospital and
                                    Denver Health Medical Center
                                    University of Colorado School of Medicine
                                    Aurora, Colorado

        2013-Present                Attending Physician/Instructor
                                    IDPT 7031
                                    MSIII Emergency Medicine Rotation
                                    University of Colorado School of Medicine
                                    Aurora, Colorado

        2013-Present                Attending Physician/Instructor
                                    EMED 8024
                                    Medical Toxicology
                                    University of Colorado School of Medicine
                                    Denver, Colorado

        2014-Present                Instructor/Lecturer
                                    Environmental and Occupational Toxicology 6616
                                    University of Colorado School of Public Health
                                    Aurora, Colorado

   ATTENDING DUTIES

        2010-2011                   Supervision and bedside teaching of residents and
                                    medical students
                                    Emergency Department-9 hours/week
                                    Denver Health Medical Center
                                    Denver, Colorado

        2010-2011                   Supervision and bedside teaching of residents and
                                    medical students
                                    Emergency Department-14 hours/week
                                    University of Colorado Hospital
                                    Aurora, Colorado

         2011-2013                  Supervision and bedside teaching of residents and
                                    medical students

                                      23
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 114
                                     of 148



                                         Emergency Department-9 hours/week
                                         Oregon Health and Science University
                                         Portland, Oregon

        2011-2013                        Supervision and bedside teaching of residents and
                                         medical students
                                         Emergency Department- 5 hours/week
                                         Veteran’s Administration Hospital
                                         Portland, Oregon

        2013-present                     Supervision and bedside teaching of residents and
                                         medical students
                                         Emergency Department- 25 hours/week
                                         University of Colorado Hospital
                                         Aurora, Colorado

        2013-present                     Supervision and bedside teaching of fellows
                                         Medical Toxicology Consults - 36 hours/week
                                         University of Colorado Hospital & Children’s
                                         Hospital of Colorado
                                         Aurora, Colorado

        2013-present                     Supervision and bedside teaching of fellows
                                         Medical Toxicology Consults - 12 hours/week
                                         Denver Health Medical Center & Rocky Mountain
                                         Poison and Drug Center
                                         Denver, Colorado

   ADMINISTRATIVE POSITIONS

        2014-Present                     Practicum Site Director
                                         Occupational Medicine Residency
                                         University of Colorado School of Medicine
                                         Denver, Colorado

        2017-Present                     Clinical Competency Committee: PGY3
                                         Denver Health Residency in Emergency Medicine
                                         Denver, CO

   CURRICULUMS

           1. Hatten B. Rosen’s Reading Schedule, Denver Health Residency in Emergency
              Medicine, Denver Health Medical Center. 2008.

                                           24
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 115
                                     of 148




           2. Hatten B, Houghland J, Moreira M. Elective Tracks, Denver Health Residency
              in Emergency Medicine, Denver Health Medical Center. 2008.

           3. Hatten B, Cleveland N. Research Track, Denver Health Residency in Emergency
              Medicine, Denver Health Medical Center. 2008.

           4. Hatten B, Armstrong L, Block B, Bookman K, Davis C, Jacquet G, Hurtado T.
              Wilderness Medicine Track. Denver Health Residency in Emergency Medicine,
              Denver Health Medical Center. 2008.

           5. Hatten B. Forensic Curriculum. Medical Toxicology Fellowship. Rocky
              Mountain Poison and Drug Center. 2017.

   XIII. GRANT SUPPORT

        2012                                       American College of Medical Toxicology
                                                   Spring Conference Travel Award
                                                   $500.

   XIV. BIBLIOGRAPHY

   PEER-REVIEWED PUBLICATIONS

           1. Howell et al. Oversight Committee Member. Clinical policy: Critical issues in
              the evaluation and management of emergency department patients with suspected
              appendicitis. Ann Emerg Med. 2010 Jan;55(1):71-116. PMID 20116016. doi:
              10.1016/j.annemergmed.2009.10.004
           2. Diercks et al. Oversight Committee Member. Clinical policy: critical issues in
              the evaluation of adult patients presenting to the emergency department with acute
              blunt abdominal trauma. Ann Emerg Med. 2011. 57(4):387-404. PMID 21453818.
              doi: 10.1016/j.annemergmed.2011.01.013
           3. Fesmire et al. Oversight Committee Member. Critical issues in the evaluation
              and management of adult patients presenting to the emergency department with
              suspected pulmonary embolism. Ann Emerg Med. 2011. 57(6):628-652. PMID
              21621092. doi: 10.1016/j.annemergmed.2011.01.020
           4. Hatten B, Browne V. Retinal detachment. Emerg Med J. 2011 Jan;28(1):83.
              PMID 20378746. doi: 10.1136/emj.2009.074344
           5. Hatten BW, Bryant E. Bleeding scrotal arteriovenous malformation. J Emerg
              Med. 2012 Jun;42(6):e133-5. PMID 19682823. doi:
              10.1016/j.jemermed.2009.05.026
           6. Kusin S, Tesar J, Hatten B, Horowitz BZ, Hendrickson R, Leman R, Buser G.
              Severe methemoglobinemia and hemolytic anemia from aniline purchased as 2C-
                                              25
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 116
                                     of 148



               E (4-ethyl-2,5-dimethoxyphenethylamine), a recreational drug, on the Internet -
               Oregon, 2011. Centers for Disease Control and Prevention (CDC). MMWR Morb
               Mortal Wkly Rep. 2012 Feb 10;61:85-8. PMID 22318470.
               https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6105a1.htm
           7. Roppolo LP, White PF, Hatten B, Hynan LS, Pepe PE. Use of the TrachView
               videoscope as an adjunct to direct laryngoscopy for teaching orotracheal
               intubation. Eur J Emerg Med. 2012 Jun;19(3):196-9. PMID 21817909. doi:
               10.1097/MEJ.0b013e328349edb2
           8. Newgard CD, Beeson MS, Kessler CS, Kuppermann N, Linden JA, Gallahue F,
               Wolf S, Hatten B, Akhtar S, Dooley-Hash SL, Yarris L. Establishing an
               emergency medicine education research network. Acad Emerg Med. 2012
               Dec;19(12):1468-75. PMID 23279253. doi: 10.1111/acem.12028
           9. Hatten BW, Bueso A, French LK, Hendrickson RG, Horowitz BZ. Envenomation
               by the Great Lakes Bush Viper (Atheris nitschei). Clin Toxicol. 2013
               Feb;51(2):114-6. PMID 23327286. doi: 10.3109/15563650.2012.763134
           10. Hatten BW, Bueso A, Craven P, Hendrickson RG, Horowitz BZ. Lead toxicity
               and endoscopic removal of ingested firearm cartridges. Clin Toxicol. 2013 Jun;
               51(5):448-50. PMID 23641934. doi: 10.3109/15563650.2013.792114
           11. Godwin SA, Burton JH, Gerardo CJ, Hatten BW, Mace SE, Silvers SM, Fesmire
               FM. American College of Emergency Physicians Clinical Policies Subcommittee
               (Writing Committee) on Procedural Sedation and Analgesia. Clinical policy:
               procedural sedation and analgesia in the emergency department. Ann Emerg Med.
               2014; 63(2):247-258. PMID 24438649. doi: 10.1016/j.annemergmed.2013.10.015
           12. Wang GS, Monte A, Hatten B, Brent J, Buchanan J, Heard KJ. Initiation of a
               medical toxicology consult service at a tertiary care children's hospital. Clin
               Toxicol (Phila). 2015 May;53(4):192-4. PMID: 25686099. doi:
               10.3109/15563650.2015.1013196.
           13. Brown et al. Oversight Committee Member. Clinical Policy: Use of Intravenous
               Tissue Plasminogen Activator for the Management of Acute Ischemic Stroke in
               the Emergency Department. Ann Emerg Med. 2015 Sep;66(3):322-333. PMID
               26304253. doi: 10.1016/j.annemergmed.2015.06.031
           14. Hildreth AF, Takhar S, Clark MA, Hatten B. Evidence-Based Evaluation And
               Management Of Patients With Pharyngitis In The Emergency Department. Emerg
               Med Pract. 2015 Sep;17(9):1-16. PMID 26276908.
           15. Mace et al. Oversight Committee Member. Clinical Policy for Well-Appearing
               Infants and Children Younger Than 2 Years of Age Presenting to the Emergency
               Department With Fever. Ann Emerg Med. 2016 May;67(5):625-639. PMID
               27106368. doi: 10.1016/j.annemergmed.2016.01.042
           16. Lo BM, Carpenter CR, Hatten BW, Wright BJ, Brown MD. American College of
               Emergency Physicians Clinical Policies Subcommittee (Writing Committee) on
               Suspected Transient Ischemic Attack. Clinical Policy: Critical Issues in the
               Evaluation of Adult Patients With Suspected Transient Ischemic Attack in the
               Emergency Department. Ann Emerg Med. 2016 Sep;68(3):354-370. PMID
                                             26
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 117
                                     of 148



                  27568419. doi: 10.1016/j.annemergmed.2016.06.048
              17. Beauchamp GA, Hendrickson RG, Hatten BW; Toxicology Investigators
                  Consortium (ToxIC). Endotracheal Intubation for Toxicologic Exposures: A
                  Retrospective Review of Toxicology Investigators Consortium (ToxIC) Cases. J
                  Emerg Med. 2016 Oct;51(4):382-388.e11. PMID 27480352. doi:
                  10.1016/j.jemermed.2016.05.056
              18. Hatten BW, French LK, Horowitz BZ, Hendrickson RG. Outcomes After High
                  Concentration Peroxide Ingestions. Ann Emerg Med. 2017 Jun;69(6):726-736.
                  PMID 28153539. doi: 10.1016/j.annemergmed.2016.11.022
              19. Wolf et al. Oversight Committee Member. Clinical Policy: Critical Issues in the
                  Evaluation and Management of Adult Patients Presenting to the Emergency
                  Department With Acute Carbon Monoxide Poisoning. Ann Emerg Med. 2017
                  Jan;69(1):98-107. PMID 27993310. doi: 10.1016/j.annemergmed.2016.11.003
              20. Hahn et al. Oversight Committee Member. Clinical Policy: Critical Issues in the
                  Initial Evaluation and Management of Patients Presenting to the Emergency
                  Department in Early Pregnancy. Ann Emerg Med. 2017 Feb;69(2):241-250. PMID
                  28126120. doi: 10.1016/j.annemergmed.2016.11.002
              21. Nazarian et al. Oversight Committee Member. Clinical Policy: Critical Issues in
                  the Diagnosis and Management of the Adult Psychiatric Patient in the Emergency
                  Department. Ann Emerg Med. 2017 Apr;69(4):480-498. PMID 28335913. doi:
                  10.1016/j.annemergmed.2017.01.036
              22. Promes et al. Oversight Committee Member. Clinical Policy: Emergency
                  Department Management of Patients Needing Reperfusion Therapy for Acute ST-
                  Segment Elevation Myocardial Infarction. Ann Emerg Med. 2017 Nov;70(5):724-
                  739. PMID 29056206. doi: 10.1016/j.annemergmed.2017.09.035

   BOOKS

             1. Brent J, Burkhart K, Dargan P, Hatten B, Megarbane B, Palmer R. Critical Care
                Toxicology, 2nd Edition. Springer. 2017.

   BOOK CHAPTERS/NON-PEER REVIEWED PUBLICATIONS

              1. Hatten B, Krzyzaniak S, Saghafi O. Pharyngitis: Current Guidelines For
                 Emergency Clinicians. EM Practice Guidelines Update. 2011; 3(10)
              2. Hatten B. Aspirin and Nonsteroidal Agents. In Walls, et al. Rosen’s Emergency
                 Medicine, 9th Edition. Elsevier. 2017.

   ABSTRACTS PUBLISHED:
   (Abstract authored on previously published articles for the Journal of Emergency Medicine
   Abstract Section)



                                                 27
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 118
                                     of 148



           1. Hatten B. “Estimated Risk of Cancer Associated With Radiation Exposure From
              64-Slice Computed Tomography Coronary Angiography: Einstein AJ, Henzlova
              MJ, Rajagopalan S. JAMA 2007; 298:317–23” J Emerg Med. 2007; 33(4): 443-
              444.
           2. Hatten B. “What Causes Prolonged Fatigue after Infectious Mononucleosis: And
              Does It Tell Us Anything about Chronic Fatigue Syndrome? White PD. J Infect
              Dis 2007; 196:4–5.” J Emerg Med. 2007; 33(4): 444-445.
           3. Hatten B. “Risk Factors of Symptomatic Intracerebral Hemorrhage After tPA
              Therapy for Acute Stroke: Lansberg MG, Thijs VN, Bammer R, et al. Stroke
              2007; 38:2275–8.” J Emerg Med. 2007; 33(4): 446-447.
           4. Hatten B. “Accuracy of Ultrasonography in Diagnosis of Testicular Rupture
              After Blunt Scrotal Trauma: Guichard G, El Ammari J, Del Coro C, et al. Urology
              2008; 1:52–6.” J Emerg Med. 2008; 35(1): 112.
           5. Hatten B. “Who Survives from Out-of-Hospital Pulseless Electrical Activity?
              Vayrynen T, Kuisma M, Maatta T, Boyd J. Resuscitation 2008; 76:207–13.” J
              Emerg Med. 2008; 35(1): 113.
           6. Hatten B. “Early Risk of Stroke After Transient Ischemic Attack: A Review and
              Meta-Analysis: Wu CM, McLaughlin K, Lorenzetti DL, et al. Arch Intern Med
              2007; 167:2417–22.” J Emerg Med. 2008; 35(1): 115.
           7. Hatten B. “Hyponatremia and Hypokalaemia During Intravenous Fluid
              Administration: Armon K, Riordan A, Playfor S, et al. Arch Dis Child 2008;
              93:285–7.” J Emerg Med. 2008; 35(3): 351.

   ABSTRACT PRESENTATIONS

           1. Roppolo LP, Krackover B, Miller AH, Hatten B. Can Midlevel Providers
              Perform Ultrasonography on Superficial Abscesses? Poster Presentation. Ann
              Emerg Med 2004; 44(4):S83-S84.
           2. Roppolo LP, Brockman CR, Hatten B, Hynan LS. A Prospective Study
              Comparing Standard Laryngoscopy to the Trachview Videoscope System for
              Orotracheal Intubation by Emergency Medicine Residents and Medical Students.
              Poster Presentation. Ann Emerg Med 2004; 44(4):S117-S118.
           3. Vogel J, Hatten B, Druck J. Assessing Residency Review Committee
              Compliance with an Electronic Survey. Poster Presentation. Acad Emerg Med
              2009; 16(4):S44-45.
           4. Hatten B, Liao M, Byyny R, Caruso E, Haukoos J. Change In Major Trauma
              Following A Law To Allow Expansion Of Alcohol Sales. Poster Presentation.
              Acad Emerg Med 2011; 18(5):S61.
           5. Hatten B, Sande M, Druck J. What Does “Service Obligation” or “Clinical
              Education” Mean? Poster Presentation. Acad Emerg Med 2011; 18(5):S59.
           6. Hatten B, Liao M, Caruso E, Haukoos J. Change in Ethanol Related Visits and
              Alcohol Withdrawal Visits to the Emergency Department Following a Law to
              Allow Expansion of Alcohol Sales. Poster Presentation. Acad Emerg Med 2012;
                                             28
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 119
                                     of 148



               19(4):S355.
           7. Hatten BW, McKeown NJ, Hendrickson RG, Horowitz BZ. The spatial
               epidemiology of mushroom ingestion calls to US poison control centers: 2001-
               2011. Plenery Presentation. Clin Toxicol 2012; 50(7):574-575.
           8. Hatten BW, McKeown NJ, Hendrickson RG. Arginine Hydrochloride overdose
               in an infant. Poster Presentation. Clin Toxicol 2012; 50(7):595-596.
           9. Hatten BW, Bueso A, Horowitz BZ. Severe pediatric lead toxicity after ingestion
               of three intact rifle cartridges. Poster Presentation. Clin Toxicol 2012; 50(7):597-
               598.
           10. Williams BT, Schlein S, Caravati M, Hatten B. Botulism outbreak in a state
               prison from “pruno”. Platform Presentation. Clin Toxicol 2012; 50(7):611-612.
           11. Hatten BW, Bueso A, French LK. First report of envenomation by the Great
               Lakes Bush Viper (Atheris nitschei). Poster Presentation. Clin Toxicol 2012;
               50(7):648.
           12. Kusin S, Pizarro-Osilla C, Hatten BW, Hendrickson RG, West PL. Cinnamania:
               15 seconds of internet fame, 3 days in the ICU. Poster Presentation. Clin Toxicol
               2012; 50(7):655.
           13. Hatten B, Kaplan B, Kim H, Ginde A. Sensitivity and Positive Predictive Value
               of ICD-9-CM Codes for Alcohol-Related Diagnoses in the Emergency
               Department. Poster Presentation. Ann Emerg Med 2012; 60(4):S33.
           14. Hatten BW, Lewis ME, Russell JW, Hendrickson RG. Major Bleeding Events in
               Salicylate Toxicity. Poster Presentation. J Med Toxicol 2013; 9(1) 82-105.
           15. Hatten BW, Hendrickson RG, McKeown NJ, Freeman MD, Horowitz BZ. Coral
               Snake Envenomations 2001-2011: Antivenin Use and Outcomes. Oral
               Presentation. Acad Emerg Med 2013; 20(s1):S121.
           16. Hatten BW, Keith LK, Hendrickson RG, Horowitz BZ. Outcomes following high
               concentration peroxide ingestions. Plenery Presentation. Clin Toxicol 2013;
               51(7):582-583.
           17. Hatten BW, Keith LK, Hendrickson RG, Horowitz BZ. Caustic injuries
               following high concentration peroxide ingestions: 2001-2011. Poster Presentation.
                Clin Toxicol 2013; 51(7):632.
           18. Hatten BW, Keith LK, Hendrickson RG, Horowitz BZ. Utility of CT and HBO
               therapy following high concentration peroxide ingestions: 2001-2011. Poster
               Presentation. Clin Toxicol 2013; 51(7):632-633.
           19. Lopez AM, Kusin S, Hatten BW, Horowitz BZ. What's the cost of better joints?
               move free advanced leading to hepatotoxicity. Poster Presentation. Clin Toxicol
               2013; 51(7):638.
           20. Kusin S, Hatten BW, Giffin S, Horowitz BZ. Participation and response times of
               U.S. poison centers in a nationwide chart review. Oral Presentation. Clin Toxicol
               2013; 51(7):705-706.
           21. Russell JW, Hatten BW, Lewis ME, Hendrickson RG. Predictors of
               Coagulopathy and Hemorrhage in Salicylate Toxicity. Poster Presentation. Ann
               Emerg Med 2013; 62(4):S123.
                                               29
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 120
                                     of 148



           22. Hatten BW, Hendrickson RG, Daya M, Fu R, Newgard C. Factors associated
               with prehospital naloxone use in the United States: 2010. Poster Presentation.
               Clin Toxicol 2014; 52(4):295-443.
           23. Lopez AM, Hatten BW, French LK, Hendrickson RG. Aspirin and Fanconi
               syndrome: are there risk factors for its development? Poster Presentation. Clin
               Toxicol 2014; 52(7):682-818.
           24. Hatten BW, Brent JA, Wax PM. On behalf of the ACMT Toxicology
               Investigators Consortium (ToxIC). Chemical Threat Agents Reported in the
               ToxIC Registry (2010-2013). Poster Presentation. J Med Toxicol 2015; 11: 2-47.
           25. Wang GS, Monte AA, Hatten B, Brent J, Buchanan J, Heard K. Medical
               Toxicology Consult Service at a Tertiary Care Children’s Hospital. Poster
               Presentation. J Med Toxicol 2015; 11: 2-47.
           26. Hatten BW, West NA, Severtson SG, Green JL, Dart RC. Prescription Opioid
               Exposures and Outcomes Among Older Adults. Oral Presentation. Acad Emerg
               Med 2015; 22(s1):S138-139.
           27. Hatten BW, Beauchamp GA. On behalf of the ACMT Toxicology Investigators
               Consortium (ToxIC). Toxic exposures in young children resulting intracheal
               intubation. Oral & Poster Presentations. Clin Toxicol 2015; 53(4):299.
           28. Hatten BW. QRS widening associated with quetiapine toxicity. Poster
               Presentation. Clin Toxicol 2015; 53(7):639-777.
           29. Hatten BW. On behalf of the ACMT Toxicology Investigators Consortium
               (ToxIC). Hydrogen Peroxide Exposures Reported to the Toxicology Investigators
               Consortium (ToxIC). Poster Presentation. J Med Toxicol Mar; 13(1): 31.
           30. Moss M, Hendrickson R, Hatten B. Muscimol and ibotenic acid containing
               mushrooms exposures: US National Poison Data System 2001-2011. Poster
               Presentation. J Med Toxicol Mar; 13(1): 17-18.
           31. Won KJ, Jacknin G, Hatten BW. Parenteral Lidocaine to Treat Symptomatic
               Nephrolithiasis. Poster Presentation. Acad Emerg Med 2017 May;24 Suppl
               1:S264.
           32. Vo T, Hendrickson R, Hatten B. Plant and fungi exposures reported to the
               Toxicology Investigators Consortium (ToxIC). Poster Presentation. Clin Toxicol
               Aug;55(7):689-868.




                                              30
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 121
                                     of 148



                                    Benjamin Hatten MD MPH

                                        Sworn Testimony

     2015

     People v Pebley                     Trial

     Taylor v McGill                     Deposition

     Urban v Billica                     Deposition

     Doe v Aminokit, et al               Trial

     Holehan v The Brook                 Deposition

     2016
     Shipper v State of WY               Hearing

     United Steelworkers v Suncor        Hearing

     Stribling v March                   Deposition

     Gillespie v Rajadas                 Deposition
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 122
                                     of 148




                                                                            3
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 123
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 124
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 125
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 126
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 127
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 128
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 129
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 130
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 131
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 132
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 133
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 134
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 135
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 136
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 137
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 138
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 139
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 140
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 141
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 142
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 143
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 144
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 145
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 146
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 147
                                     of 148
Case 1:17-cv-02224-PAB-MEH Document 207-1 Filed 07/17/19 USDC Colorado Page 148
                                     of 148
